Exhibit 10 (c)









WYLE ELECTRONICS RETIREMENT PLAN

(as amended and restated March 17, 2003)


ARTICLE I PURPOSES AND LIMITATIONS 3

1.1 Purposes 3

1.2 Limitation on Reversionary Right 3

1.3 Limitation on Employee Rights 3

ARTICLE II DEFINITION OF TERMS 4

2.1 Actuarial Value or Equivalent 4

2.2 Affiliate 4

2.3 Annuity Commencement Date 4

2.4 Armed Forces Services 5

2.5 Board of Directors 5

2.6 Code 5

2.7 Committee 5

2.8 Company 6

2.9 Company Representative 6

2.10 Credited Service 6

2.11 Defined Benefit Plan 7

2.12 Defined Contribution Plan 7

2.13 Effective Date 8

2.14 Employee 8

2.15 Employer 9

2.16 ERISA 9

2.17 Final Average Earnings. 9

2.18 Highly Compensated Employee 13

2.19 Hours of Service 14

2.20 Leave of Absence 16

2.21 Participant 17

2.22 Participating Units. 17

2.23 Plan Year 19

2.24 Termination of Employment 19

2.25 Trustee 19

2.26 Year of Vesting Credit Service 19

ARTICLE III ELIGIBILITY 21

ARTICLE IV RETIREMENT DATE 22

4.1 Normal Retirement Date 22

4.2 Early Retirement Date 22

4.3 Deferred Retirement Date 23

4.4 Effect of Reemployment upon Payment and Amount of Benefits: Additional Rule
for Deferred Retirement. 24

4.5 Retirement Window 25

ARTICLE V TRANSFER OF EMPLOYEES 27

ARTICLE VI AMOUNT OF RETIREMENT INCOME 28

6.1 Amount of Retirement Benefit 28

6.2 Payment of Benefit 30

6.3 Statutory Limitations. 30

6.4 Participation in Defined Contribution Plan 39

6.5 Other Definitions 42

ARTICLE VII PAYMENT OF RETIREMENT BENEFITS 44

7.1 Commencement of Payment 44

7.2 Absent Participant 45

ARTICLE VIII FORM OF RETIREMENT BENEFITS 46

8.1 Forms of Payment 46

8.2 Other Rules 48

8.3 Preretirement Spousal Death Benefit 50

8.4 Small Benefit 50

ARTICLE IX TERMINATION OF SERVICE 53

9.1 Vesting Requirement 53

9.2 Accrued Benefit. 54

9.3 Reemployment After Distribution 54

9.4 Repayment Privilege 55

9.5 Direct Rollover Option. 55

ARTICLE X COMPANY CONTRIBUTIONS 58

10.1 Conditions on Contributions 58

10.2 Uses of Forfeitures 59

10.3 Limitations on Obligation to Contribute 59

ARTICLE XI COMMITTEE 60

11.1 Committee 60

11.2 Named Fiduciary 60

11.3 Powers and Discretion of the Named Fiduciary 61

11.4 Advisers 63

11.5 Service in Multiple Capacities 64

11.6 Limitation of Liability; Indemnity. 64

11.7 Reliance on Information 65

11.8 Subcommittees Counsel and Agents 65

11.9 Funding Policy 66

11.10 Proper Proof 66

11.11 Genuineness of Documents 66

11.12 Records and Reports 66

11.13 Recovery of Overpayments 66

11.14 Professional Assistance 67

11.15 Spousal Claims 67

11.16 Claims 67

ARTICLE XII FUNDING 69

12.1 Funding Agent 69

12.2 Procedure for Payment of Benefits 69

12.3 Status of Funding Agent 69

ARTICLE XIII AMENDMENTS TO PLAN 71

ARTICLE XIV [RESERVED] 72

ARTICLE XV TERMINATION OF THE PLAN 73

15.1 Right to Terminate - Procedure 73

15.2 Method of Settlement 78

15.3 Merger 78

ARTICLE XVI Leased Employees 79

16.1 Definitions 79

16.2 Treatment of Leased Employees 79

16.3 Exception for Employees Covered by Plans of Leasing Organization 80

16.4 Construction 80

ARTICLE XVII MISCELLANEOUS 81

17.1 Antialienation 81

17.2 Applicable Law 81

17.3 Look Back Year 81

ARTICLE XVIII [RESERVED] 83

ARTICLE XIX TOP-HEAVY PROVISIONS 84

19.1 Rules Prior to 2002 84

19.2 Modification of Top-Heavy Rules 87

ARTICLE XX SPECIAL PROVISIONS APPLICABLE TO MEMEC LLC AND ITS SUBSIDIARIES 90

20.1 Special Definitions 90

20.2 "Memec Employees" 90

20.3 Memec Employees No Longer Active Participants Under the Plan 90

ARTICLE XXI Benefit Freeze 91

ARTICLE XXII Applicable Mortality Table on and After December 31, 2002 92


WYLE ELECTRONICS RETIREMENT PLAN



PREAMBLE



The Wyle Electronics Retirement Plan set forth herein (the "Plan") was initially
adopted effective February 1, 1973. The Plan was amended and restated effective
February 1, 1989 and was subsequently amended and restated effective December
17, 1993 to reflect, in each case, amendments adopted since the prior
restatement, to conform with applicable statutes and regulatory requirements,
and to make other changes deemed desirable in order to effect the purposes of
the Plan.

On February 15, 2002, the Plan was further restated to incorporate amendments
adopted through December 31, 2000 and in order to make changes deemed necessary
or advisable to comply with changes in applicable law, including those necessary
to comply with the provisions of the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Uruguay Round Agreements Act (also referred
to as GATT), the Small Business Job Protection Act of 1996, the Taxpayer Relief
Act of 1997, and the Community Renewal Tax Relief Act of 2000, as well as other
amendments determined by the Company to be appropriate to further the purposes
of the Plan, effective as of the dates required by such provisions of law or as
expressly set forth provided that clarifications of existing provisions are
effective as of the same dates as the provisions which they clarify).

The Plan is now restated to read as set forth below, generally effective as of
January 1, 2002 in order to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (also referred to as EGTRRA) and to reflect certain
Plan governance changes adopted July 17, 2002. References herein to Paragraphs
whose numbering changed since the prior Plan restatement shall, where the
context so requires, refer to corresponding Paragraphs of the Plan as previously
in effect.




 I.  
     
     PURPOSES AND LIMITATIONS

      1. Purposes . The Company, in order to encourage the loyalty, efficiency,
         continuity of service and productivity of its Employees, heretofore
         established the WYLE ELECTRONICS RETIREMENT PLAN, which is sometimes
         referred to herein as the "Plan".
     
      2. Limitation on Reversionary Right . Prior to the satisfaction of all
         liabilities with respect to Employees and their beneficiaries under the
         Plan, and, subject to the provisions of Paragraph 10.1 hereof
         permitting the refund of nondeductible contributions, no part of the
         principal or income which is to be contributed as hereinafter described
         is to be used for or diverted to purposes other than those which are
         for the exclusive benefit of such Employees or their beneficiaries.
     
      3. Limitation on Employee Rights . The establishment of this Plan shall
         not be construed as giving any Employee or any person any legal or
         equitable right as against the Company or any other Employer or the
         Committee, unless such right is specifically provided for in this
         document, nor shall it be construed as giving any Employee the right to
         be retained in the service of any Employer.

 II. 
     
     
     DEFINITION OF TERMS

The following terms shall have the meaning set forth below unless the context
clearly requires otherwise.

 1. Actuarial Value or Equivalent . References to the value of benefits or their
    actuarial equivalent shall mean the dollar value or amount of such benefits
    in the form and at the applicable time computed on the basis of the
    actuarial factors or assumptions (including interest and mortality)
    specified in the Plan.

 2. Affiliate . Any trade or business (other than an Employer), whether or not
    incorporated, which at the time of reference controls, is controlled by, or
    is under common control with an Employer within the meaning of section
    414(b) or 414(c) of the Code (including any division of an Employer not
    participating in the Plan) and, for purposes of Article VI, section 415(h)
    of the Code. The term Affiliate shall also mean any member of an affiliated
    service group, within the meaning of section 414(m) of the Code, that
    includes an Employer, or organization aggregated with an Employer pursuant
    to section 414(o) of the Code, to the extent required by such sections. No
    entity shall be treated as an Affiliate for any period prior to the date on
    which its relationship with the Employers described in the foregoing two
    sentences begins, nor any period after such relationship ends.

 3. Annuity Commencement Date . The first day of the first period for which a
    benefit under this Plan is paid as an annuity or, in the case of a lump sum
    distribution, the scheduled date of distribution (determined in either case
    without regard to administrative delays in the making or commencement of
    payment). Where applicable, the Annuity Commencement Date with respect to an
    annuity shall be the date duly elected by the Participant, such as an Early
    Retirement Date as described in Paragraph 4.2, or the Normal Retirement Date
    (as defined in Paragraph 4.1) for a Participant who has terminated
    employment and has not deferred commencement of payment to a later date (not
    later than the date provided in Paragraph 7.1(b)), by either affirmative
    election or failure to elect his form of benefit or to provide the
    information necessary for payment to commence.

 4. Armed Forces Services . Effective December 12, 1994, notwithstanding any
    provision of this Plan to the contrary, benefits and service credit with
    respect to qualified military service will be provided in accordance with
    section 414(u) of the Code. Service credits so required that are based on
    Hours of Service shall be determined by crediting forty (40) Hours of
    Service for each week of such absence for service in the Armed Forces of the
    United States. If a Participant shall die or become disabled during his
    absence for military service as set forth herein, his term of employment
    shall be considered as having continued up to the date of his death or
    disability.

 5. Board of Directors . The Board of Directors of the Company, or any duly
    authorized committee thereof.

 6. Code . The Internal Revenue Code of 1986, as amended from time to time.

 7. Committee . Effective July 17, 2002, the Management Pension Investment and
    Oversight Committee appointed pursuant to Article XI and prior thereto, the
    Employee Benefits Committee as defined in the Plan as then in effect.

 8. Company . Prior to January 1, 1995, Wyle Laboratories. Effective January 1,
    1995 to October 16, 2000, Wyle Electronics, a corporation organized and
    existing pursuant to the laws of the State of California, and thereafter,
    Arrow Electronics, Inc. (successor by merger to Wyle Electronics).

 9.  Company Representative . The individuals serving from time to time as
     members of the Committee, but acting as the representative of the Company
     in exercising the rights of the Company as settlor and plan sponsor. Such
     individuals shall not be deemed to be fiduciaries with respect to the Plan
     when carrying out responsibilities assigned to the Company Representative
     under the Plan, even though, where applicable, the same individuals may be
     fiduciaries when carrying out their responsibilities as members of the
     Committee.

 10. Credited Service . Credited Service shall consist of the number of years
     and full calendar months during which a person shall have served as an
     Employee as defined in Paragraph 2.14 with (i) any Original Participating
     Unit or Units designated as such under Paragraph 2.22(a) hereof, or (ii)
     any other Participating Unit, but only with respect to such service as
     shall be rendered after the date specified regarding such Unit in Paragraph
     2.22(b). Any calendar month during which an Employee shall have served more
     than fifteen days shall be deemed to be a full month and any month during
     he shall have served less than sixteen days shall be disregarded.

After 1994 Credited Service shall consist of all periods during which a person
shall have served as an Employee as defined in Paragraph 2.14 with (i) any
Original Participating Unit or Units designated as such under Paragraph 2.22(a)
hereof, or (ii) any other Participating Unit, but only with respect to such
service as shall be rendered after the date specified regarding such Unit in
Paragraph 2.22(b); provided that Credited Service for any Employee hired after
such date, or after the Effective Date in the case of an Employee of any
Original Participating Unit, shall commence on the date of such Employee's
commencement of participation under the Plan as provided in Article III. For
these purposes, an Employee's period of severance following a separation from
service shall not be considered as a period of employment, but any absence not
occurring as consequence of a separation from service shall be considered as a
period of employment. An Employee shall be credited with a full month of service
for the month in which his or her separation from service shall occur. With
respect to Participants who do not complete an Hour of Service after January 31,
1988, Credited Service shall not include any service rendered by an Employee
after (i) the date on which he shall have attained sixty-five (65) years of age
if such date shall be the first day of a calendar month or (ii) in all other
cases, after the calendar month during which he or she shall have attained
sixty-five (65) years of age. Credited Service for a Participant who transfers
from employment with another Employer to employment with Arrow Electronics, Inc.
between October 16, 2000 and December 31, 2000 shall include the period of such
employment with Arrow Electronics, Inc through December 31, 2000. In accordance
with Article XXI, no period after December 31, 2000 shall be includible in
Credited Service.

 11. Defined Benefit Plan . The term "Defined Benefit Plan" shall have the same
     meaning as provided in Section 3(35) of ERISA.

 12. Defined Contribution Plan . The term "Defined Contribution Plan" shall have
     the same meaning as provided in Section 3(34) of ERISA.

 13. Effective Date . The original effective date of the Plan was February 1,
     1973.

 14. Employee . Every employee of an Employer who is employed in a Participating
     Unit (as defined in Paragraph 2.22) excluding, however, the following
     employees:

      a. Any employee of the Electronics Enclosures Division who is a member of
         a bargaining unit.
     
      b. Any employee of the Angle Products Division, the Lewis Machine
         Division, or the Central Petroleum Division, who is a member of any
         union bargaining unit.
     
      c. Any employee of Pal-Vin Machine Division who is compensated on an
         hourly basis.
     
      d. Any employee of Redwing Carriers, Inc. who is compensated other than on
         a salaried basis.
     
      e. Any person employed by an Employer exclusively on an "on call" basis.
     
      f. Effective October 1, 1995, any nonresident alien who receives no earned
         income (within the meaning of Section 911(d)(2) of the Code) from an
         Employer which constitutes income from sources within the United States
         (within the meaning of Section 861(a)(3) of the Code).

Service with an Employer in any of the categories described in this Paragraph
2.14 (or with an Affiliate), shall in all circumstances be taken into account in
calculating the Years of Vesting Credit Service under Paragraph 2.26 hereof.

An individual who performs services for an Employer under an agreement or
arrangement (which may be written, oral, and/or evidenced by the Employer's
payroll practice) with such individual or with another organization that
provides the services of such individual to the Employer, pursuant to which such
individual is treated as a consultant or an independent contractor or is
otherwise treated as an employee of an entity other than the Employer, shall not
be an Employee, irrespective of whether such individual is treated as an
employee of the Employer under common-law employment principles or pursuant to
the provisions of Section 414(m), 414(n) or 414(o) of the Code.

 15. Employer . The Company and any subsidiary or other affiliate of the Company
     which has adopted the Plan with the approval of the Company, subject to the
     terms and conditions as may be imposed by the Company upon the
     participation in the Plan of such adopting Employer.

 16. ERISA . The Employee Retirement Income Security Act of 1974, as amended.

 17. Final Average Earnings .

      g. Participant's Final Average Earnings . A Participant's Final Average
         Earnings shall be his average monthly compensation for the five years
         in his Final Employment Period during which he shall have been most
         highly compensated or, if his Final Employment period shall be less
         than five years, his average monthly compensation during his Final
         Employment Period.

For purposes of this Article, the five years referred to above shall be Plan
Years to the extent that they are years beginning before February, 1989, and
shall be calendar years to the extent that they are years beginning after 1988.

 h. Final Employment Period . A Participant's Final Employment Period shall be
    the most recent ten-year period of service with an Employer or any Affiliate
    as of December 31, 2000. Such ten-year period shall be determined in
    accordance with the following table:




First Day of Employment

Most Recent Ten-Year Period

of Service Commences

Terminates

Before

February, 1989

Later of:

(a) Plan Year commencing in ninth calendar year prior to calendar year of
termination of employment

or

(b) Plan Year in which first day of employment occurred



Calendar Year

of termination

of employment

February, 1989

or later

Later of:

(a) Calendar Year commencing in ninth calendar year prior to calendar year of
termination of employment,

or

(b) Calendar Year in which first day of employment occurred

Calendar Year

of termination

of employment

Effective January 1, 1989, "Calendar Year" shall be substituted for "Plan Year".

Notwithstanding the foregoing, the accrued benefit of any Employee who was a
Participant on January 31, 1989, shall never be less than the amount of such
benefit calculated by applying the definition of Final Average Earnings and
Final Employment Period in effect on January 31, 1989, the date on which the
Plan was amended to provide the definitions contained in subparagraphs (a) and
(b) of this Paragraph.

 i. Compensation . The Compensation to be taken into account is the salary, wage
    or commission paid to the Employee, including overtime pay, vacation pay and
    bonuses, exclusive of expenses, subsistence allowance or any other extra
    payments in a Plan Year. Furthermore, compensation for those personnel who
    are compensated on a commission basis and who are required to pay their own
    expenses from such commissions shall be an amount equal to the total
    commissions paid or accrued to such personnel. Compensation shall be
    determined before giving effect to any elective reductions described in
    Section 401(k) of the Code, or pursuant to a cafeteria plan described in
    Section 125 of the Code or in accordance with Section 132(f)(4) of the Code.

Compensation of any Participant in excess of Two Hundred Thousand Dollars in any
Plan Year commencing prior to January 1, 1994, shall not be taken into account,
nor Compensation in excess of the following limits for any later year:

Years

Compensation Limit

1994-1996

$150,000

1997-1999

$160,000

2000 and 2001

(if required under top heavy rules)



$170,000



In the event that the Plan should become top-heavy for plan years beginning on
or after January 1, 2002 and it is therefore necessary to determine compensation
for purposes of computing any top-heavy minimum benefit accrual, the limit on
such compensation shall be $200,000 for plan years beginning on or after January
1, 2002, as such limit may be adjusted thereafter for cost of living increases
pursuant to Section 401(a)(17) of the Code. The family aggregation rules in
effect prior to January 1, 1997 are repealed as of that date.

With respect only to each Participant who is a Section 401(a)(17) Employee as
defined in Treasury Regulations Section 1.401(a)(17)-1(e)(2)(i), the preceding
provisions of this subparagraph shall be applied so that such Participant's
accrued benefit in each Year, commencing with the Year beginning February 1,
1989 (the statutory effective date as defined in Treasury Regulations Section
1.401(a)(17)-1(d)(1)(i)), shall consist of the greater of (A) the Participant's
Section 401(a)(17) frozen accrued benefit, as defined in Treasury Regulations
Section 1.401(a)(17)-1(e)(2)(iv), plus the Participant's accrued benefit
determined under the formula applicable to benefit accruals in the current Plan
Year as applied to Years of service after the Section 401(a)(17) fresh start
date (as defined in Treasury Regulations Section 1.401(a)(17)-1(e)(2)(ii), or
(B) the greater of (i) the Participant's Section 401(a)(17) frozen accrued
benefit, as defined hereinbefore, or (ii) the benefit calculated under the terms
of the Plan as though the provisions of Code Section 401(a)(17) had always been
in force.

Notwithstanding the foregoing, after June 30, 1996, the additional benefit
accrued in any Year (hereinafter the "Current Year") for any Participant
hereunder shall be calculated without taking into account with respect to any
Year any compensation in excess of the amount determined under Code Section
401(a)(17) for the Current Year as set forth above; provided, however, that no
Participant shall, by reason of the foregoing, enjoy a benefit that is less than
the benefit accrued for such Participant as of June 30, 1996.

 18. Highly Compensated Employee . Effective from January 1, 1997 "Highly
     Compensated Employee" shall have the meaning set forth in the Veba
     Electronics Inc. 401(k) Plan prior to January 1, 2001, and thereafter shall
     have the meaning set forth in the Arrow Electronics Savings Plan.

 19. Hours of Service . Whenever Hours of Service shall be taken into account in
     determining the rights or benefits hereunder with respect to any employee,
     such hours shall be computed in accordance with the following rules:

      j. An Hour of Service is each hour for which an employee is directly or
         indirectly paid, or entitled to payment, by an Employer or Affiliate
         for the performance of duties during the applicable computation period.
         These hours shall be credited for the computation period or periods in
         which the duties were performed.
     
      k. An Hour of Service is each hour for which back pay, irrespective of
         mitigation of damages, has been either awarded or agreed to by the
         Employer or Affiliate. These hours shall be credited for the
         computation period or periods to which the award or agreement pertains
         rather than the computation period in which the award, agreement or
         payment is made. Hours shall not be credited under both subparagraph
         (a) and this subparagraph (b). Thus, for example, an employee who
         receives a back pay award following a determination that he or she was
         paid at an unlawful rate for Hours of Service previously credited will
         not be entitled to additional credit for the same Hours of Service.
     
      l. An Hour of Service is, in addition to Hours of Service as defined in
         subparagraphs (a) and (b), each hour for which an employee is directly
         or indirectly paid, or entitled to such payment, by an Employer or
         Affiliate for reasons (such as vacation, sickness or Disability) other
         than for the performance of duties during the applicable computation
         period. For purposes of this subparagraph (c), irrespective of whether
         these hours have accrued in other computation periods, these hours
         shall be counted in the computation period in which either payment is
         actually made or amounts payable to the Employee come due. Thus, an
         employee who does not perform duties during a computation period
         because of a prolonged illness which is compensable by sick pay,
         whether previously or currently accrued, would be credited currently
         with Hours of Service irrespective of whether the sick pay was actually
         paid. For purposes of this subparagraph (c), Hours of Service shall be
         determined by dividing the payments received or due for reasons other
         than the performance of duties by the lesser of:
     
          i.  The employee's most recent hourly rate of compensation for the
              performance of duties; or
         
          ii. The employee's average hourly rate of compensation for performance
              of duties for the most recent computation period in which the
              employee completed more than five hundred Hours of Service.

The method of determining the number of Hours of Service to be credited and to
which computation period hours will be credited for periods during which no
duties are performed shall be in conformity with Sections 2530.200b-2(b), (c),
and (f) of Title 29 of the Code of Federal Regulations.

     m. When it shall be necessary to calculate Hours of Service for any
        employee who is not compensated on an hourly basis, such employee shall
        be credited with forty-five hours for each week during which such
        employee shall have been directly or indirectly compensated by an
        Employer or Affiliate or shall have been performing duties for an
        Employer or Affiliate. Such employee shall also be credited with Hours
        of Service for designated absences in the same manner as provided herein
        with respect to hourly Employees.
    
     n. Special Rule for Maternity or Paternity Absence .
    
         iii. In the case of each individual who is absent from work for any
              period (A) by reason of the pregnancy of the individual, (B) by
              reason of the birth of a child of the individual, (C) by reason of
              the placement of a child with the individual, or (D) for purposes
              of caring for such child for a period beginning immediately
              following such birth or placement, this Plan shall treat as Hours
              of Service, for the purpose of determining under this Plan whether
              a Break-in-Service has occurred, the hours described in Subsection
              (ii) of this subparagraph.
        
         iv.  The hours described herein are (A) the Hours of Service which
              otherwise would normally have been credited to such individual but
              for such absence, or (B) in any case where the hours described in
              subsection (i) of this subparagraph cannot be determined, eight
              Hours of Service per day of such absence, except that the total
              number of hours treated as Hours of Service under this clause by
              reason of any such pregnancy or placement shall not exceed five
              hundred one hours.
        
         v.   The hours described hereinabove shall be treated as Hours of
              Service as provided herein: (A) Only in the Year in which the
              absence from work begins, if a Participant would be prevented from
              incurring a Break-in-Service in such Year solely because the
              period of absence is treated as Hours of Service as provided in
              subsection (i) of this Paragraph; or (B) in any other case, in the
              immediately following year.

 a. Leave of Absence . Any absence of an employee from active service with an
    Employer or Affiliate which is not treated by the Employer or Affiliate as a
    Termination of Employment. Determinations by the Employer or Affiliate of
    Leaves of Absence shall be on a like basis to all Employees and shall not be
    discriminatory.

 b. Participant . An Employee who on or after February 1, 1973, has met all the
    requirements of the Plan and who continues to have rights or contingent
    rights to benefits under the Plan.

 c. Participating Units .

     a. Original Participating Unit : Each of the following units of the
        Employer is an originally designated Participating Unit for the purposes
        of this Plan so that service with such unit or its predecessor as
        provided in Paragraph 2.10 rendered prior to January 1, 2001 shall be
        taken into account in calculating Credited Service.

            i.   The Company's Corporate Offices as constituted from time to
                 time prior to January 1, 2001;
           
            ii.  The Scientific Services and Systems Group;
           
            iii. Wyle Distribution Group - Los Angeles;
           
            iv.  Wyle Distribution Group - Seattle;
           
            v.   Wyle Distribution Group - Phoenix;
           
            vi.  Burton Electrical Engineering, El Segundo, California;
           
            vii. | Electronic Enclosures, El Segundo, California, and
                 Pennsauken, New Jersey.
      
       i.  Other Participating Units . Each of the following units of the
           Company (or any other Employer) is designated as a Participating Unit
           for purposes of this Plan, and service with such unit from and after
           the date indicated below and prior to January 1, 2001 (or earlier
           termination of such unit's status as a member of a controlled group
           (within the meaning of Section 414(b) or 414(c) of the Code) which
           includes the Company) shall be taken into account in calculating
           Credited Service as provided in Paragraph 2.10 hereof:
      
            i.    Angle Products Division - October 31, 1968;
           
            ii.   Lewis Machine Division - October 31, 1968;
           
            iii.  Pal-Vin Machine Division - October 31, 1968;
           
            iv.   Wyle Distribution Group, San Diego - February 28, 1969;
           
            v.    Central Petroleum Division - October 31, 1968;
           
            vi.   Wyle Data Services - July 9, 1977;
           
            vii.  Wyle Distribution Group Denver - February 1, 1980;
           
            viii. Wyle Distribution Group - Santa Clara, Inc. - February 1,
                  1980;
           
            ix.   Applied Research Division - May 1, 1985;
           
            x.    Sylvan Ginsbury, Ltd. - January 1, 1997.
           
            xi.   Puerto Rico Operations - January 1, 1998
           
            xii.  VEBA Electronics, Inc. - February 1, 1998
      
       ii. Arrow Electronics, Inc. Notwithstanding any other provision of the
           Plan, effective October 16, 2000, employment with Arrow Electronics,
           Inc. shall be treated as employment in a Participating Unit and as
           Credited Service if the Employee was employed in a Participating Unit
           immediately before his transfer to employment with Arrow Electronics,
           Inc. No other employment with Arrow Electronics, Inc. shall be
           treated as employment in a Participating Unit or be included in
           calculating Credited Service.

 i.   Plan Year . The twelve-month period beginning on February 1 and ending on
      January 31 of the following year. After January 31, 1993, the Plan Year
      shall be the eleven-month period ending December 31, 1993, and each
      calendar year thereafter.

 ii.  Termination of Employment . (a) A dismissal for any reason; (b) a refusal
      or failure to return to work within five (5) working days after the date
      requested by an Employer or Affiliate in a notice mailed to an employee's
      last known address, postage prepaid; (c) a failure to return to work at
      the conclusion of a Leave of Absence; (d) voluntary termination; or
      (e) termination by reason of death or disability.

 iii. Trustee. The trustee or trustees from time to time designated under a
      trust agreement under which this Plan is funded, as described in Paragraph
      12.4. Where the context so requires, the term Trustee shall also mean or
      include the Funding Agent as defined in Paragraph 12.1.

 iv.  Year of Vesting Credit Service . Any calendar year during which the
      Participant has completed one thousand or more Hours of Service with an
      Employer or its predecessor, or with an Affiliate, whether or not such
      service shall have been completed with a Participating Unit. In
      calculating a Participant's vested interest hereunder, all Years of
      Vesting Credit Service, even though not consecutive, shall be taken into
      account; except that if a Participant (a) shall incur a period of
      consecutive One-Year Breaks in Service at least equal to the greater of
      (i) five such One-Year Breaks or (ii) the aggregate number of Years of
      Vesting Credit Service before such period, and (b) shall have had no
      vested interest hereunder at the commencement of said period, then Years
      of Vesting Credit Service prior to such period shall not be taken into
      account unless such Participant shall have returned to service prior to
      February 1, 1990. A one-Year Break in Service is any Plan Year during
      which a Participant shall complete less than five hundred Hours of Service
      with an Employer or Affiliate.

For periods prior to January 1, 1992, the term "Plan Year" is substituted for
the term "calendar year" in the first sentence of this Section. Any Employee who
completes one thousand Hours of Service during the Plan Year ending January 31,
1992, and who also completes one thousand or more Hours of Service for the
calendar year ending December 31, 1992, shall receive credit for two (2) Years
of Vesting Credit Service hereunder as provided in Department of Labor
Regulations Section 2530.203-2(c).

No amendment to the Plan shall cause any person who is an Employee on the
effective date of the amendment to enjoy fewer years of Vesting Credit than he
shall have enjoyed prior to such amendment.

 III. 
      
      
      ELIGIBILITY

All Employees shall participate in the Plan on the first day of the month
coinciding with or next following their dates of hire.

Effective January 1, 1999, no Employee who performed his or her first Hour of
Service on or after January 1, 1999 shall participate in the Plan.

 IV. 
     
     
     RETIREMENT DATE

      27. Normal Retirement Date . A Participant's Normal Retirement Date shall
          be the first day of the month coinciding with or next following his
          attainment of Normal Retirement Age.

A Participant shall be fully vested upon attaining his Normal Retirement Age;
viz., the date on which he or she attains sixty-five (65) years of age, but not
before the fifth anniversary of first day of the Plan Year in which he or she
commenced participating in the Plan or, if earlier, his completion of five Years
of Vesting Credit Service.

 28. Early Retirement Date . A Participant may elect an Early Retirement Date as
     of the first day of any month after the date of such election and on or
     after his termination of employment, provided that he is, by such date, at
     least fifty-five years of age and provided that (i) he has completed ten
     Years of Vesting Credit Service or (ii) that his benefit hereunder has
     become fully vested by reason of a partial termination of the Plan. The
     Participant's Early Retirement Benefit shall be a monthly lifetime income
     to commence on his Early Retirement Date in an amount equal to (a) his
     benefit earned to the date on which he shall have terminated his employment
     (calculated as provided in Paragraph 9.2), reduced by (b) an amount
     calculated by multiplying such accrued benefit by the percentage determined
     in the following sentence. The percentage referred to in the preceding
     sentence shall be the number of months by which the Participant's Early
     Retirement Date precedes his sixty-fifth birthday anniversary multiplied by
     one-twelfth of five percent.

If a Participant shall separate from the service of an Employer after having
completed ten Years of Vesting Credit Service, but before attaining fifty-five
years of age, such Participant shall be entitled to elect that his benefit shall
be paid to him in conformity with the preceding provisions of this Paragraph
4.2, commencing as of the first day of any month coinciding with or following
the date on which he shall attain fifty-five years of age.

 29. Deferred Retirement Date . A Participant may continue in active service
     beyond his Normal Retirement Date until his Deferred Retirement Date, which
     shall be the first day of the calendar month following actual termination
     of service. No retirement income shall be paid to such a Participant until
     his actual retirement.

Upon his Deferred Retirement Date, a Participant shall be entitled to receive a
monthly retirement income calculated as provided herein, but if such Participant
shall have completed an Hour of Service after January 31, 1988, and if such
Participant's Normal Retirement Date shall have occurred before January 31,
1989, he shall be entitled to a benefit equal to the greater of the benefit as
so calculated or the benefit to which he would have been entitled had he
actually retired on January 31, 1989 (or to the benefit to which he was actually
entitled if he in fact retired before January 31, 1989), pursuant to Paragraph
4.3 as in effect on January 31, 1989, which provided as follows:

Upon his Deferred Retirement Date, a Participant shall be entitled to receive a
monthly retirement income which shall be equal to (a) the monthly retirement
income which he was entitled to receive as of his Normal Retirement Date
increased by (b) an amount calculated by multiplying such monthly income by the
percentage determined in the following sentence. The percentage referred to in
the preceding sentence shall be the number of months by which the Participant's
Deferred Retirement Date follows his sixty-fifth birthday anniversary multiplied
by one-twelfth of five percent.

 30. Effect of Reemployment upon Payment and Amount of Benefits: Additional Rule
     for Deferred Retirement .

      a. Reemployment Prior to Payment or Benefit Commencement . If a
         Participant is reemployed by the Employer before the payment of his
         retirement income has commenced, payment of such benefit shall not
         commence prior to his subsequent termination of his employment, and
         shall then be calculated with reference to all of his years of Credited
         Service.
     
      b. Reemployment While Receiving Benefits . If any Participant who is
         receiving benefits under the Plan returns to employment and if such
         employment is substantial as defined in subparagraph (d), then his
         retirement income shall be suspended during each calendar month of such
         employment. Upon his subsequent retirement, his retirement income shall
         be recomputed, based on his Credited Service prior and subsequent to
         such return to employment and his then attained age and reduced on an
         actuarial basis to take account of monthly payments previously received
         by him prior to his Normal Retirement Date. The Committee shall prepare
         and deliver the notice required by subparagraph (c) to each Participant
         whose retirement income is to be suspended pursuant to this Paragraph
         and to each Participant whose benefit payments are deferred pursuant to
         Paragraph 4.3.
     
      c. Notice . The Committee shall prepare and deliver to each Participant
         whose retirement income is postponed as provided in Paragraph 4.3 or
         suspended pursuant to subparagraph (b), a notice containing (i) a
         description of the specific reasons for the deferral or suspension of
         benefit payments; (ii) a general description of the Plan provisions
         relating to the deferral or suspension; (iii) a copy of such
         provisions; (iv) a statement to the effect that applicable Department
         of Labor regulations may be found in Section 2530.203-3 of the Code of
         Federal Regulations; and (v) a description of the Plan's claim
         procedures. Such notice shall be furnished to the Participant by
         personal delivery or first class mail: (1) during the calendar month in
         which occurs his Normal Retirement Date, if his benefits are being
         deferred pursuant to Paragraph 4.3, or (2) during the first calendar
         month in which his benefits are suspended pursuant to subsection (b),
         whichever is applicable.

     d. Substantial Service . Service is "substantial" only if it is Section
        203(a)(3)(B) service as defined in Department of Labor Regulations
        Section 2530.203-3(c). No suspension of benefits shall occur under the
        provisions of Paragraph 4.3 or this Paragraph 4.4 for any period during
        which service is not substantial as defined herein.

 a. Retirement Window . The benefit payable to a Qualified Retiree as
    hereinafter defined shall be calculated by adding three years to such
    Retiree's Age and three Years of Credited Service to such Retiree's actual
    Years of Credited Service as of November 1, 1992 (but the aggregate Years of
    Credited Service shall not exceed 30). In addition thereto, (a) the benefit
    payable from the date on which such Retiree actually retires until the
    Qualified Retiree attains the age of 65 years shall be calculated without
    applying the reduction otherwise imposed under the provisions of Paragraph
    6.1, and (b) the benefit (calculated as provided in this Paragraph) of any
    Qualified Retiree who attained at least 65 years of age on November 1, 1992,
    shall be increased by 15%. For purposes of applying the provisions of
    Paragraph 8.1(a), a Participant's "monthly retirement income" does not
    include the adjustment provided in clause (a) of the preceding sentence. A
    Qualified Retiree is a Participant:

     i.   Who on September 1, 1992, was an active employee in the Scientific
          Services and Systems Group of the Company in a position junior to
          Group Vice-President or General Manager;
    
     ii.  Who attained 55 years of age and had completed 10 Years of Credited
          Service on or before November 1, 1992;
    
     iii. Who retired from the Company as of November 1, 1992;
    
     iv.  Who was living on November 1, 1992;
    
     v.   Who executed an agreement with the Company waiving any claims arising
          out of his employment with the Company or the termination thereof and
          any claims arising prior to the date of the waiver arising under the
          Age Discrimination in Employment Act; and
    
     vi.  The sum of whose age and Years of Credited Service as of the date on
          which he actually retired equaled not less than 80 years.

The term "Company" in the foregoing definition shall have the same meaning as
under the Plan in effect on November 1, 1992.

Notwithstanding the foregoing, the provisions of this Paragraph shall be applied
subject to the provisions of Paragraph 6.3 hereof. Under no circumstances shall
the benefit enhancement provided under the provisions of this Paragraph be
accorded to any person who retires after November 1, 1992.

 V. 
    
    TRANSFER OF EMPLOYEES

The transfer of a Participant to a division, Affiliate or subsidiary which is
not a Participating Unit shall not diminish the retirement benefits accrued to
the credit of such Participant as of the date of such transfer. All Years of
Vesting Credit Service, whether or not accrued in a Participating Unit, shall be
included in calculating the vesting percentage calculated under the provisions
of Article IX hereof.

 VI. 
     
     
     AMOUNT OF RETIREMENT INCOME

      32. Amount of Retirement Benefit . Each Participant shall upon his Normal
          Retirement Date be entitled to a monthly retirement income for life
          equal to the product of (a) forty percent (40%) of his Final Average
          Earnings, as defined in Paragraph 2.17, less forty percent (40%) of
          his Primary Insurance Amount, multiplied by (b) a fraction the
          numerator of which is such Participant's Credited Service (not in
          excess of 30) and the denominator of which is 30. Notwithstanding the
          foregoing, (i) any person who was an Employee and a Participant in the
          Plan on September 30, 1980, and who continued to be an Employee and
          Participant thereafter shall enjoy a benefit at least as great as that
          determined as of September 30, 1980, under the provisions of the Plan
          as of said date; (ii) the benefit of any Participant who shall have
          retired or separated on or before September 30, 1980, and who shall
          not have been employed thereafter shall be determined under the
          provisions of the Plan as in effect at the time of such Employee's
          separation or retirement; (iii) subject to the provisions of
          Article IX, no Participant shall enjoy a benefit that shall be less
          than the benefit he shall have earned as of June 30, 1996, under the
          terms of the Plan as then in effect; and (iv) any Employee who was a
          Participant on January 1, 1996, and who shall have completed at least
          ten (10) Years of Vesting Credit Service and shall have attained at
          least fifty (50) years of age on or before that date shall be entitled
          to a benefit calculated by substituting the applicable percentage from
          the table set forth below for the percentages stated in the first
          sentence of this Paragraph:




Age Attained On or

Before January 1, 1996



Applicable

Percentage







50



40.67%

51



41.33%

52



42.00%

53



42.67%

54



43.33%

55



44.00%

56



44.67%

57



45.33%

58



46.00%

59



46.67%

60



47.33%

61



48.00%

62



48.67%

63



49.33%

64



50.00%



A Participant who separates from service with an Employer after January 1, 1989
with a vested right to benefits hereunder shall be entitled to a minimum
retirement income of $50.00 a month (if paid as a single life annuity commencing
at Normal Retirement Date).

The term "Primary Insurance Amount" shall mean the monthly primary old-age
insurance benefit available to a Participant at age sixty-five under the
provisions of Title II of the Social Security Act in effect at the earliest of
his termination of employment, attainment of age sixty-five or December 31,
2000, without regard to any increases in the Social Security wage base or
benefit levels that take effect after the earliest of such dates. If an Employee
terminates employment prior to age sixty-five, his Primary Insurance Amount
shall be estimated by assuming continuation of his annual compensation (taking
into account the compensation described in subparagraph (c) of Paragraph 2.17)
until age sixty-five in the same amount as his annual Compensation for the Plan
Year in which the date of his termination of employment occurs.

Notwithstanding the foregoing in calculating the amount of offset, a
Participant's actual wage history shall be used to the extent that it is
available. If such actual wage record shall not be available for all or any part
of the Participant's history of employment, an estimated wage history shall be
used for those periods with respect to which the actual wage history is not
available. Such estimated wages shall be calculated in conformity with any
regulations or rulings that may be applicable. Furthermore, any offset
calculated on the basis of an entirely or partially estimated salary history
shall be recalculated on the basis of the actual salary history, if the
Participant shall provide the Company with documentation of his actual salary
history within a reasonable time, but not more than nine months, after the later
of the date on which he is separated from the service of his Employer or is
notified of the amount of his benefit.

 33. Payment of Benefit . The Participant's retirement benefits shall be paid to
     him pursuant to the provisions of Article VII hereof.

 34. Statutory Limitations .

      a. General Rules . Notwithstanding any other provision hereof, the annual
         benefit for any Participant under this Plan for any Plan Year shall
         never exceed the lesser of:
     
          vii.  One hundred percent (100%) of the Participant's average annual
                Compensation (calculated by taking into account those elements
                specified in Paragraph 2.16(c) for the three consecutive years
                of service during which he shall have been most highly
                compensated); or
         
          viii. The sum of ninety thousand dollars or such greater amount as may
                be specified by the Commissioner of Internal Revenue pursuant to
                Code Section 415(d) for the calendar year within which the last
                day of the Plan Year falls; provided, however, that if the
                current accrued benefit of a Participant hereunder as of January
                31, 1983 shall have exceeded ninety thousand dollars, the amount
                of such current accrued benefit shall be substituted for the sum
                of ninety thousand dollars in applying only to the interest of
                such Participant hereunder the provisions of this Paragraph 6.3
                and the provisions of Paragraph 6.4. The term "current accrued
                benefit" means such Participant's accrued benefit, expressed as
                an annual benefit (within the meaning of Section 415(b)(2) of
                the Code as in effect immediately before enactment of the Tax
                Equity and Fiscal Responsibility Act of 1982 (hereinafter
                "TEFRA"), without taking into account any changes in the terms
                and conditions of the Plan after July 1, 1983, or any
                cost-of-living adjustment occurring after July 1, 1983.
     
      b. Alternative Form of Payment . If a benefit shall be paid in a form
         other than a life annuity or a form that meets the requirements of a
         qualified joint and survivor annuity (as defined in Section 417(b) of
         the Code), then an adjustment shall be made so that the benefit payable
         shall not exceed the actuarial equivalent of a life annuity that would
         meet the requirements of this Paragraph 6.3. In determining actuarial
         equivalents under the preceding sentence, the interest rate assumption
         shall not be less than five percent (5%) per year; provided, that in
         the case of a lump sum distribution on or after July 7, 1995, the
         annual interest rate on 30-year Treasury securities, as specified by
         the Commissioner of Internal Revenue for purposes of Section 417(e) of
         the Code, for the second month preceding the first day of the Plan year
         in which the Participant's distribution is to be made or begin shall
         apply in lieu of five percent (5%) per year. Effective July 7, 1995,
         the mortality assumption shall be determined according to the table
         prescribed by the Commissioner of Internal Revenue for purposes of
         section 417(e) of the Code.
     
      c. Adjustment for Early Retirement . If the retirement benefit of a
         Participant commences before the Participant's Social Security
         Retirement Age, the benefit payable shall not exceed the Defined
         Benefit Dollar Limitation reduced (i) in the case of a Participant
         whose Social Security Retirement Age is sixty-five (65) years, by
         five-ninths (5/9) of one percent (1%) for each month by which benefits
         commence before the month in which the Participant attains sixty-five
         (65) years of age or (ii) in the case of a Participant whose Social
         Security Retirement Age is greater than sixty-five (65) years, by
         five-ninths (5/9) of one percent (1%) for each of the first thirty-six
         (36) months and five-twelfths (5/12) of one percent (1%) for each of
         the additional months (up to twenty-four (24)) by which benefits
         commence before the month in which the Participant attains his or her
         Social Security Retirement Age. If the benefit begins before the
         Participant attains sixty-two (62) years of age, the benefit shall be
         limited to the actuarial equivalent of the Participant's limitation for
         benefits commencing at sixty-two (62) years of age, with the reduced
         dollar limitation for such benefits further reduced for each month by
         which benefits commence before the month in which the Participant
         attains sixty-two years of age. Effective July 7, 1995, actuarial
         equivalents for this purpose shall be determined by using which of the
         following two actuarial factors produce the lower maximum benefit:
     
          i.  The factor determined by an interest rate assumption of five
              percent (5%) per year and the mortality assumption determined
              according to the table prescribed by the Commissioner of Internal
              Revenue for purposes of Section 417(e) of the Code.
         
          ii. The factor determined by multiplying the number of months by which
              the Participant's Early Retirement Date (as described in Paragraph
              4.2) precedes his sixty-second birthday by one-twelfth of five
              percent.

The Social Security Retirement Age is age sixty-five (65) if the Participant was
born before January 1, 1938, sixty-six (66) years of age if born before January
1, 1955, and sixty-seven (67) years of age if born after December 31, 1954.

 d. Adjustment for Deferred Retirement . If the retirement benefit of a
    Participant commences after the Participant's Social Security Retirement
    Age, the Defined Benefit Dollar Limitation shall be adjusted so that it is
    the actuarial equivalent of a benefit of ninety thousand dollars beginning
    at the Social Security Retirement Age, multiplied by the Adjustment Factor
    as provided by the Secretary of the Treasury. Effective July 7, 1995,
    equivalency shall be based an interest rate assumption of five percent (5%)
    per year and the mortality assumption shall be determined according to the
    table prescribed by the Commissioner of Internal Revenue for purposes of
    Section 417(e) of the Code.

 e. [Reserved].

 f. Small Benefit Exclusion . The provisions of this Paragraph 6.3 shall not
    apply to any Participant who has not at any time participated in any Defined
    Contribution Plan maintained by an Employer or Affiliate if his total annual
    benefit under this Plan and any other Defined Benefit Plan maintained by the
    Employer or Affiliate shall in the aggregate not be in excess of ten
    thousand dollars for the Plan Year.

 g. Adjustment of Limitation for Years of Service or Participation

     iii. Defined Benefit Dollar Limitation . If a Participant has completed
          less than ten years of participation, the Participant's accrued
          benefit shall not exceed the Defined Benefit Dollar Limitation as
          adjusted by multiplying such amount by a fraction, the numerator of
          which is the Participant's number of years (or part thereof) of
          participation in the Plan, and the denominator of which is 10.
    
     iv.  Other Defined Benefit Limitation . If a Participant has completed less
          than ten years of service with the Affiliates, the limitations
          described in Sections 415(b)(1)(B) and 415(b)(4) of the Code shall be
          adjusted by multiplying such amounts by a fraction, the numerator of
          which is the Participant's number of years of service (or part
          thereof), and the denominator of which is 10.
    
     v.   Limitations on Reductions . In no event shall Sections (i) and (ii)
          reduce the limitations provided under Sections 415(b)(1) and (4) of
          the Code to an amount less than one-tenth of the applicable limitation
          (as determined without regard to this subparagraph (g)).
    
     vi.  Application to Changes in Benefit Structure . To the extent provided
          by the Secretary of the Treasury, this subparagraph (g) shall be
          applied separately with respect to each change in the benefit
          structure of the Plan.

 h. Preservation of Current Accrued Benefit Under Defined Benefit Plan . If the
    Current Accrued Benefit of an individual who is a Participant as of the
    first day of the Year beginning on February 1, 1987, exceeds the benefit
    limitations under Section 415(b) of the Code (as modified by subparagraphs
    (c), (d) and (g) of this Paragraph 6.3, then, for purposes of Code Section
    415(b) and (e), the Defined Benefit Dollar Limitation with respect to such
    individual shall not be less than such Current Accrued Benefit.

 i. Multiple Plan Participation . If any Participant hereunder shall also be a
    Participant under any other Defined Benefit Plan maintained by an Employer
    or by any Affiliate, the following rules shall apply:

     i.  The annual benefits under all such Defined Benefit Plans shall be
         aggregated for purposes of applying the provisions of this Paragraph
         6.3.
    
     ii. If, with respect to any Plan Year, the aggregate benefit so determined
         shall exceed the limitations set forth herein, the benefits under such
         other plans shall be abated to the extent necessary to meet the
         limitations set forth herein.

For purposes of applying the provisions of this Paragraph 6.3 and of Paragraph
6.4, the term "Compensation" means a Participant's wages, salaries, and bonuses,
including overtime, vacation pay, and commissions for services actually rendered
in the course of employment with an Employer, but excluding the following:

 A. Employer contributions to a plan of deferred compensation which are not
    included in the Employee's gross income for the taxable year in which
    contributed or Employer contributions under a simplified Employee pension
    plan to the extent such contributions are deductible by the Employee, or any
    distributions from a plan of deferred compensation;

 B. Amounts realized from the exercise of a nonqualified stock option, or when
    restricted stock (or property) held by the Employee either becomes freely
    transferable or is no longer subject to as substantial risk or forfeiture;

 C. Amounts realized from the sale, exchange or other disposition of stock
    acquired under a Qualified stock option:

 D. Other amounts which received special tax benefits, or contributions made by
    the Employer (whether or not under a salary reduction agreement) towards the
    purchase of an annuity described in Section 403(b) of the Code (whether or
    not the amounts are actually excludable from the gross income of the
    Employee).

Compensation for any limitation year is the compensation actually paid or
includible in gross income during such year.

     j. Transitional Rule for 1993 . For the Plan Year ending December 31, 1993,
        the provisions of this Paragraph 6.3 shall be applied by converting the
        dollar limitations referred to in clause (ii) of subparagraph (a) and in
        subparagraph (h) to amounts equal to eleven-twelfths of the limitations
        so stipulated.
    
     k. Limitations on Benefits for Plan Years Ending After December 31, 2001.
    
         iii. Effective date . This subparagraph (k) shall be effective for Plan
              Years beginning on or after January 1, 2002.
        
         iv.  Effect on Participants . Nothing in this subparagraph (k) shall
              amend or override the provisions of Article XXI under which all
              benefits under the Plan were frozen effective December 31, 2000.
              Accordingly, the provisions of this subparagraph (k) shall not
              apply to increase any benefits for any participant accrued prior
              to January 1, 2002. The sole purpose of this subparagraph (k) is
              to define limitations on any benefits that might accrue,
              notwithstanding Article XXI, in the event that the Plan were to
              become top-heavy and additional benefits were required to accrue
              by reason thereof.
        
         v.   Definitions.
        
               E. Defined Benefit Dollar Limitation . The "Defined Benefit
                  Dollar Limitation" is $160,000, as adjusted, effective January
                  1 of each year, under section 415(d) of the Code in such
                  manner as the Secretary shall prescribe, and payable in the
                  form of a straight life annuity. A limitation as adjusted
                  under section 415(d) will apply to Plan Years ending with or
                  within the calendar year for which the adjustment applies.
              
               F. Maximum Permissible Benefit . The "maximum permissible
                  benefit" is the lesser of the Defined Benefit Dollar
                  Limitation or the defined benefit compensation limitation
                  (both adjusted where required, as provided in (a) and, if
                  applicable, in (b) or (c) below).
              
                   a. If the Participant has fewer than 10 years of
                      participation in the plan, the Defined Benefit Dollar
                      Limitation shall be multiplied by a fraction, (1) the
                      numerator of which is the number of years (or part
                      thereof) of participation in the plan and (2) the
                      denominator of which is 10. In the case of a Participant
                      who has fewer than 10 years of service with the employer,
                      the defined benefit compensation limitation shall be
                      multiplied by a fraction, (1) the numerator of which is
                      the number of years (or part thereof) of service with the
                      employer and (2) the denominator of which is 10.
                  
                   b. If the benefit of a Participant begins prior to age 62,
                      the Defined Benefit Dollar Limitation applicable to the
                      Participant at such earlier age is an annual benefit
                      payable in the form of a straight life annuity beginning
                      at the earlier age that is the actuarial equivalent of the
                      Defined Benefit Dollar Limitation applicable to the
                      Participant at age 62 (adjusted under (a) above, if
                      required). The Defined Benefit Dollar Limitation
                      applicable at an age prior to age 62 is determined as the
                      lesser of (1) the actuarial equivalent (at such age) of
                      the Defined Benefit Dollar Limitation computed after the
                      reduction provided for in Paragraph 4.2 and (2) the
                      actuarial equivalent (at such age) of the Defined Benefit
                      Dollar Limitation computed using a 5 percent interest rate
                      and the applicable mortality table as defined in Article
                      XXII. Any decrease in the Defined Benefit Dollar
                      Limitation determined in accordance with this paragraph
                      (b) shall not reflect a mortality decrement if benefits
                      are not forfeited upon the death of the Participant. If
                      any benefits are forfeited upon death, the full mortality
                      decrement is taken into account.
                  
                   c. If the benefit of a Participant begins after the
                      Participant attains age 65, the Defined Benefit Dollar
                      Limitation applicable to the Participant at the later age
                      is the annual benefit payable in the form of a straight
                      life annuity beginning at the later age that is
                      actuarially equivalent to the Defined Benefit Dollar
                      Limitation applicable to the Participant at age 65
                      (adjusted under (a) above, if required). The actuarial
                      equivalent of the defined benefit dollar limitation
                      applicable at an age after age 65 is determined as (1) the
                      lesser of the actuarial equivalent (at such age) of the
                      Defined Benefit Dollar Limitation computed using the
                      mortality table defined in Article XXII and the interest
                      rate specified in Exhibit A (i.e., 7% per year), and (2)
                      the actuarial equivalent (at such age) of the Defined
                      Benefit Dollar Limitation computed using a 5 percent
                      interest rate assumption and the applicable mortality
                      table as defined in Article XXII. For these purposes,
                      mortality between age 65 and the age at which benefits
                      commence shall be ignored.

 a. Participation in Defined Contribution Plan . The following rules shall apply
    for Plan Years commencing prior to January 1, 2000 with respect to any
    Employee who is a Participant in this Plan and who is or at any time has
    been a Participant in any Defined Contribution Plan maintained by an
    Employer or by an Affiliate:

     a. Basic Limitation . In the case of an Employee who is a Participant in
        this Plan and such Defined Contribution Plan (or Plans), the sum of the
        Defined Benefit Plan fraction and the Defined Contribution Plan fraction
        for any Plan Year shall not exceed 1.0. In the event the sum of such
        fractions shall exceed 1.0 for any Plan Year, then the projected annual
        benefit under this Plan shall be reduced for such Year so that neither
        Plan is disqualified under the Code.
    
     b. Defined Benefit Fraction Definition . The Defined Benefit Plan fraction
        for any Plan Year is a fraction the numerator of which is the
        Participant's projected annual benefit under the Plan (determined as of
        the close of the Year and the denominator of which is the smaller of (i)
        one hundred forty percent (140%) of the amount which may be taken into
        account for such Year with respect to such Participant under the
        provisions of Section 415(b)(1)(B) of the Code, or (ii) one hundred
        twenty-five percent (125%) of the dollar limitation in effect for such
        Year under Section 415(b)(1)(A). If a Participant shall have
        participated in more than one Defined Benefit Plan, the numerator of the
        fraction shall be the sum of the projected benefits under all such
        Plans.

A Participant's projected annual benefit shall be an annuity, payable on a
monthly basis for the Participant's lifetime commencing on the first day of the
month following the date on which the Participant shall attain his Normal
Retirement Age calculated on the assumptions that he continues to earn
compensation at the same rate as in effect in the Plan Year under consideration
until the date of his Normal Retirement Age and that all other relevant factors
used to determine benefits under the Plan remain constant as of the current Plan
Year for all future Plan Years.

 c. Defined Contribution Fraction Definition . The Defined Contribution Plan
    fraction for any Plan Year is a fraction the numerator of which is the sum
    of the annual additions to the Participant's account in such Plan Year and
    for all prior Plan Years, and the denominator of which is the sum of the
    applicable "Defined Contribution Maximum" amounts for the Plan Year and each
    prior Plan Year during which the Participant was an Employee. The "Defined
    Contribution Maximum" amount for a Year is the lesser of one hundred
    twenty-five percent (125%) of the dollar limitation in effect for any Year
    under Section 415(c)(l)(A) or one hundred forty percent (140%) of the amount
    which may be taken into account for such Year under Section 415(c)(1)(B). In
    making such calculation the aggregate amount of annual additions for Plan
    Years before January 1, 1976, shall not exceed the maximum amount of such
    additions which could have been made under Section 415(c) for such Years.
    Furthermore, the Committee may calculate the Defined Contribution Plan
    fraction for any Participant by applying either or both transitional rules
    specified in Section 415(e)(6) of the Code or Section 235(g)(3) of TEFRA.

For purposes of computing the Defined Contribution Plan fraction of Section
415(e)(1) of the Code, "Annual Addition" shall mean the amount allocated to a
Participant's account during the Limitation Year as a result of:

 i.   Employer contributions,

 ii.  Employee contributions,

 iii. Forfeitures, and

 iv.  Amounts described in Sections 415(1)(l) and 419A(d)(2) of the Code.

The Annual Addition for any Limitation Year beginning before January 1, 1987
shall not be recomputed to treat all Employee Contributions as an Annual
Addition.

If the Plan satisfied the applicable requirements of Section 415 of the Code as
in effect for all Limitation Years beginning before January 1, 1987, an amount
shall be subtracted from the numerator of the Defined Contribution Plan fraction
(not exceeding such numerator) as prescribed by the Secretary of the Treasury so
that the sum of the Defined Benefit Plan fraction and Defined Contribution Plan
fraction computed under Section 415(e)(1) of the Code (as revised by this
subparagraph (c)) does not exceed 1.0 for such Limitation Year.

     36. Other Definitions . For purposes of this Article, the following
         definitions shall apply:
    
          d. Adjustment Factor : The cost-of-living adjustment factor prescribed
             by the Secretary of the Treasury under Section 415(d) of the Code
             for years beginning after December 31, 1987, applied to such items
             and in such manner as the Secretary shall prescribe.
         
          e. Current Accrued Benefit : A Participant's accrued benefit under the
             Plan, determined as if the Participant had separated from service
             as of the close of the last Limitation Year beginning before
             January 1, 1987, when expressed as an annual benefit within the
             meaning of Section 415(b)(2) of the Code. In determining the amount
             of a Participant's Current Accrued Benefit, the following shall be
             disregarded:
         
              v.  any change in the terms and conditions of the Plan after May
                  5, 1986; and
             
              vi. any cost of living adjustment occurring after May 5, 1986.
         
          f. Defined Benefit Dollar Limitation : The limitation set forth in
             Section 415(b)(1) of the Code.
         
          g. Employee Contributions : Contributions to the Plan made by a
             Participant during the Plan year.
         
          h. Social Security Retirement Age : The age used as the retirement age
             for the Participant under Section 216(1) of the Social Security
             Act, except that such section shall be applied without regard to
             the age increase factor, and as if the early retirement age under
             Section 216(1)(2) of such Act were sixty-two years.

 1. 
    
    
    PAYMENT OF RETIREMENT BENEFITS

     1. Commencement of Payment . A Participant's retirement benefits hereunder
        shall commence as of his Normal Retirement Date, except as follows:
    
         a. A Participant who has met the requirement therefor may elect to
            receive benefits commencing as of an Early Retirement Date in
            accordance with Paragraph 4.2; and a Participant who has met such
            requirements other than attainment of age fifty-five (55), and who
            has terminated with vested rights under Article IX and completed at
            least ten Years of Vesting Service, shall have the same right to
            elect an Early Retirement Date on or after his attainment of age
            fifty-five (55).
        
         b. If the Participant does not make an election with respect to his
            form of benefits in accordance with Article VIII, benefits shall not
            begin until such election and the information required in connection
            therewith are provided; provided, however, that, except as otherwise
            provided in a qualified election, benefit payments shall in all
            events commence not later than April 1 of the calendar year
            following the year in which the Participant shall attain the age of
            seventy and one-half (70-1/2) years. A qualified election is an
            election duly made before January 1, 1984, in conformity with rules
            set forth in Internal Revenue Service Notice 83-23. Unless the
            Participant otherwise elects or fails to make an appropriate claim,
            payments shall in no event commence later than the sixtieth day
            after the last day of the Plan Year during which the later of the
            following events shall occur:
        
             i.  The date on which the Employee shall have actually terminated
                 his service; or
            
             ii. The date on which he shall have attained the age of sixty-five
                 (65) years.
        
         c. No benefits shall be paid to any Participant while he is employed by
            an Employer except as specifically provided herein. No benefits
            shall be paid to any Participant prior to his Normal Retirement Age
            while he is employed by any Affiliate.
    
     2. Absent Participant . If on the due date of any payment hereunder, the
        recipient of such payment cannot be located, the payment due to such
        person shall be retained by the Funding Agent until delivery of such
        payment may be made. If the person to whom payment is to be made is not
        located within one year after the due date of such payment, the amount
        payable shall be treated as forfeited as provided in Treasury
        Regulations Section 1-411(a)-4(b)(6); provided, however, that such
        forfeited benefit shall be reinstated and paid in full if such person
        shall thereafter make a claim for it.

 2. 
    
    
    FORM OF RETIREMENT BENEFITS

     1. Forms of Payment . A Participant who retires, or otherwise terminates
        employment with vested rights as provided in Article IX, shall receive
        his retirement benefit in conformity with the following provisions:
    
         a. Ordinary Form of Payment . The retirement income payable to a
            Participant who is legally married on the Annuity Commencement Date
            shall, unless the Participant otherwise elects, be a monthly
            retirement income calculated as provided herein and payable for the
            lifetime of the Participant, with one-half of the amount payable to
            the Participant continued thereafter for the lifetime of his spouse.
            The amount of the monthly retirement income payable under such joint
            and survivor annuity form shall be the amount of income payable as a
            life income pursuant to Paragraph 6.1 of Article VI adjusted by
            taking into account the Joint and Survivor Factors set forth in
            Exhibit A.

The retirement income payable to any Participant who is not legally married at
the Annuity Commencement Date and who does not otherwise elect shall be the
retirement income calculated under the provisions of Article VI payable as
provided therein. A Participant may elect during the election period applicable
described in Paragraph 8.2(c) to cause his retirement income to be payable under
the provisions of subparagraph (b) or (c) of this Paragraph 8.1.

Notwithstanding anything in this Plan to the contrary, as a result of the merger
of this Plan and the Sylvan Ginsbury, Ltd. Pension Plan, all optional forms of
benefits available to the Participants of the Sylvan Ginsbury, Ltd. Pension Plan
as of January 1, 1997 shall continue to apply with respect to those accrued
benefits earned under the terms of that Plan.

     b. Other Spousal Benefit Arrangements . In lieu of the form of benefit
        described in subparagraph (a), the Participant may elect to receive a
        monthly pension payable to the Participant during the joint lifetime of
        the Participant and his or her spouse with one hundred percent (100%),
        or at his election sixty-six and two-thirds percent (66-2/3%), of such
        monthly pension payable at the death of the Participant to such spouse.
        Calculation of the amount of the benefit so payable shall be made in
        conformity with the Joint and Survivor Factors set forth in Exhibit A.
    
     c. Life Annuity . In lieu of the form of benefit described in subparagraph
        (a), the Participant may elect to receive an annuity payable for his
        lifetime without a survivor benefit (i.e., the normal form of retirement
        benefit).
    
     d. "Spouse" Defined . The term "spouse" as used in this Paragraph 8.1 and
        in Paragraph 8.3 shall mean the person to whom the Participant is
        married at the time of his death, and who was married to the Participant
        on the Annuity Commencement Date if such date shall have preceded the
        Participant's death. Notwithstanding the foregoing, if the Participant
        has previously begun to receive a qualified joint and survivor annuity
        with respect to a former spouse, or to the extent provided under a
        qualified domestic relations order (as defined in Section 414(p) of the
        Code) applicable to a former spouse, the term "spouse" or "surviving
        spouse" shall include such former spouse.
    
     e. Spousal Election - Requirements . An election to take benefits other
        than in the form of a qualified joint and survivor annuity as provided
        in subparagraph (a) or (b) shall not be effective unless the spouse of
        the Participant shall consent to such election in a written instrument
        witnessed by a Notary Public or a Plan official. In all cases under the
        provisions of this Plan, if the Participant establishes to the
        satisfaction of a Plan representative that written consent may not be
        obtained because there is no spouse or because the spouse cannot be
        located, because the Participant is legally separated or has been
        abandoned (within the meaning of local law) and the Participant has a
        court order to such effect, or because of such other circumstances as
        may be prescribed by applicable law, then the consent of the spouse
        shall be deemed to have been obtained for all purposes hereunder. Any
        consent of a spouse under the provisions of this Plan will be valid only
        with respect to the spouse who signs the consent or in the event of a
        "deemed consent", the designated spouse.
    
     f. Restriction on Early Payment . Notwithstanding any other provision
        hereof, no distribution hereunder shall commence prior to the date on
        which the Participant shall attain (or would have attained if he shall
        be deceased) his Normal Retirement Age (or age sixty-two (62) if later),
        unless the Participant shall consent in writing to the earlier
        distribution of benefits and such consent shall be given within ninety
        (90) days of the commencement of such distribution. Notwithstanding the
        foregoing, if benefit payments have not commenced, if the value of the
        Participant's entire interest hereunder shall be less than Five Thousand
        Dollars ($5,000) (Three Thousand Five Hundred Dollars ($3,500) for
        distributions prior to January 1, 2000), and if benefits are otherwise
        distributable, the Participant's benefit hereunder may be distributed to
        the Participant in a single sum.

 a. Other Rules . The provisions of Paragraph 8.1 shall be subject to the
    following additional terms:

     a. Participant's Death Before Annuity Commencement Date . If a Participant
        dies prior to his Annuity Commencement Date, no benefit will be payable
        to any person, except as provided in Paragraph 8.3.

     b. Joint Pensioner's Death Before Annuity Commencement Date . If the joint
        pensioner dies before the Participant's Annuity Commencement Date, a
        retirement income in the normal form (i.e., a lifetime annuity without a
        survivor benefit) and amount will be payable to the Participant upon his
        Annuity Commencement Date.
    
     c. Notice . Within the period beginning no more than 90 days before the
        Annuity Commencement Date, a Participant shall be provided by mail or
        personal delivery with a nontechnical description of the qualified joint
        and survivor annuity described in Paragraph 8.1(a) hereof, the
        Participant's right to make and the effect of an election to waive the
        qualified joint and survivor form; the rights of the Participant's
        spouse as set forth in Paragraph 8.1(e); and the right to make and the
        effect of a revocation of a previous election to waive the joint and
        survivor annuity; the circumstances under which such annuity will be
        paid if elected, and a general explanation of the financial effect of
        such election. Notwithstanding the preceding sentence, the Participant
        may be provided with the nontechnical description described above at a
        later date, which may be after the Participant's Annuity Commencement
        Date, provided that the election period will not end until the 30th day
        after the nontechnical description is provided and payments do not begin
        until 7 days thereafter. Any Participant may, after receiving the
        information described herein, elect to receive his retirement benefits
        in one of the forms described in subparagraph (b) or (c) of Paragraph
        8.1 rather than the form described in Paragraph 8.1(a) hereof. Such
        election may be made at any time during the applicable election period,
        namely, the 90-day period preceding the Annuity Commencement Date; but
        such election period shall in no event be less than 90 days after the
        date on which the information described herein shall have been furnished
        to the Participant. The election shall be made in a written instrument
        subscribed by the Participant and delivered to the Committee. Any
        election so made may be revoked by a written instrument subscribed by
        the Participant and delivered to the Committee before the last day of
        the period during which such election may be made as hereinabove
        provided.

 a. Preretirement Spousal Death Benefit . In the case of a Participant's death
    prior to his Annuity Commencement Date, the Participant's spouse (as defined
    in Paragraph 8.1(d)) shall be entitled to receive a pension in the same
    amount as the retirement income that would have been payable under the
    provisions of Paragraph 8.1(a) (or, if an election had been made under
    Paragraph 8.1(b), the retirement that would have been payable under such
    Paragraph) had the Participant separated from service on the date of death,
    survived to Normal Retirement Age, and retired with an immediate qualified
    joint and survivor annuity at such age. The benefit payable to the surviving
    spouse under this Paragraph 8.3 shall commence with the month in which the
    Participant would have reached Normal Retirement Age. The Participant's
    spouse may direct that payment of the benefit shall commence at an earlier
    date but not earlier than the month in which the Participant would have
    attained the earliest retirement date hereunder, in which case the benefit
    shall be reduced as provided in Paragraph 4.2. For the purpose of this
    Paragraph only, a Participant means any vested participant whether or not an
    Employee who has a nonforfeitable right to any portion of his accrued
    benefit.

 b. Small Benefit . Notwithstanding any other provision hereof, if the value of
    the Participant's vested entire interest hereunder shall be no more than
    Five Thousand Dollars ($5,000) (Three Thousand Five Hundred Dollars ($3,500)
    for distributions prior to January 1, 2000), the Participant's vested
    benefit hereunder upon retirement or other termination of employment shall
    be distributed to the Participant in a single sum upon his separation from
    service. Effective January 1, 2000, if (a) a Participant's accrued vested
    benefit exceeds such amount, (b) before such Participant's Annuity
    Commencement Date the actuarial assumptions used under this Paragraph 8.4
    have changed, and (c) the Participant's accrued vested benefit as
    redetermined under such assumptions does not exceed Five Thousand Dollars
    ($5,000), such benefit shall thereupon be distributed under this Paragraph
    8.4. The value of a Participant's benefit for purposes of this Paragraph 8.4
    shall be determined based on the following actuarial assumptions:

     a. For distributions made prior to January 1, 2000, the interest rate or
        rates which would be used as of the first day of the Plan Year in which
        distribution occurs by the Pension Benefit Guaranty Corporation for
        purposes of determining the present value of that Participant's benefits
        under the Plan if the Plan had terminated on the date distribution
        commences with insufficient assets to provide benefits guaranteed by the
        Pension Benefit Guaranty Corporation on that Date, and Mortality Table
        UP 1984.
    
     b. For distributions made on or after January 1, 2000 and prior to February
        15, 2002 , either the interest rate and mortality assumptions determined
        in accordance with subparagraph (a) or the interest rate and mortality
        assumptions determined in accordance with subparagraph (c), whichever
        yields a greater benefit.
    
     c. For distributions made on or after February 15, 2002, the annual
        interest rate on 30-year Treasury securities, as specified by the
        Commissioner of Internal Revenue for purposes of Section 417(e) of the
        Code, for the second month preceding the first day of the Plan Year in
        which the Participant's distribution is to be made, and the mortality
        table prescribed by the Commissioner of Internal Revenue for purposes of
        Section 417(e) of the Code.

Notwithstanding the foregoing, the value of a terminated Participant's vested
benefit shall not be less than the value of such Participant's vested benefit on
January 31, 1989 calculated by applying the Lump Sum Factors set forth in
Exhibit A (which appear in Exhibit A for the sole purpose of calculating a
terminated Participant's vested benefit under this Paragraph 8.4(c) and no other
purpose). Distribution, in accordance with this Paragraph 8.4, is referred to as
a "Termination Distribution".

 IX. 
     
     
     TERMINATION OF SERVICE

      5. Vesting Requirement . If for any reason, other than death or Early,
         Normal or late Retirement, the employment of a Participant is
         terminated, such Participant shall be entitled to receive a retirement
         income commencing on his Normal Retirement Date in an amount equal to
         such Participant's retirement income benefits earned as of his date of
         termination if (and only if) such Participant shall have accumulated
         not less than five Years of Vesting Credit Service as of such date (or
         was affected by a partial termination of the Plan within the meaning of
         Section 411(d)(3) of the Code). Any Participant who shall separate from
         the service of an Employer or Affiliate prior to accumulating five (5)
         Years of Vesting Credit Service (other than as a result of such a
         partial termination) shall be deemed to have received all benefits to
         which he is entitled under the Plan and forfeit all rights hereunder
         provided, however, that such Participant shall be credited for benefit
         accrual purposes with all service completed prior to such separation if
         such Participant shall return to employment with an Employer or
         Affiliate subsequent to such separation and prior to incurring a period
         of One-Year Breaks in Service equal to the greater of (i) five (5) such
         One-Year Breaks or (ii) the aggregate number of Years of Credited
         Service before such period (and prior to complete termination of the
         Plan).

A terminating Participant who shall have completed at least ten Years of Vesting
Credit Service may elect an Early Retirement Date for the commencement of
benefits as provided in Paragraph 4.2.

 6. Accrued Benefit .

     d. Amount . A Participant's benefit earned to the date of his termination
        of employment for purposes of this Article IX is equal to the Normal
        Retirement benefit to which he is entitled under the provisions of
        Paragraph 6.1 of Article VI hereof on the basis of the number of years
        of Credited Service of such Employee as of the date of such termination
        of employment. In calculating a Participant's accrued benefit as of any
        date all Years of Credited Service through December 31, 2000 shall be
        taken into account; except that if a Participant (a) shall incur a
        period of consecutive One-Year Breaks in Service at least equal to the
        greater of (i) five such One-Year Breaks or (ii) the aggregate number of
        years of Credited Service before such period, and (b) shall have had no
        vested interest hereunder at the commencement of said period, then Years
        of Credited Service prior to such period shall not be taken into account
        unless such Participant shall have returned to service prior to February
        1, 1990.
    
     e. Benefits from Merged Plans . Effective as of January 1, 1997, a
        Participant's accrued benefit shall also include, for any plan
        previously maintained by a Participating Unit that has been merged to
        this Plan, the benefits accrued under such other plan as of the date of
        merger.
    
     f. Method of Payment . The benefit payable to a terminating Participant
        shall be paid in conformity with the provisions of Articles VII and
        VIII.

 7. Reemployment After Distribution . If an Employee who has received a
    Termination Distribution (as defined in Paragraph 8.4) subsequently becomes
    a Participant hereunder, such Employee's benefits shall be determined
    without reference to service performed and Compensation earned prior to such
    Termination Distribution; provided, however, that the benefits of any such
    Participant shall be computed without regard to the preceding provisions of
    this Paragraph and as though such Participant had not received a Termination
    Distribution if such Participant shall make the payment described in
    Paragraph 9.4.

 8. Repayment Privilege . When an employee who has received a Termination
    Distribution (as defined in Paragraph 8.4) is reemployed by an Employer, he
    may at his option and under the conditions specified herein repay to the
    Funding Agent designated by the Committee an amount equal to the amount of
    such Termination Distribution plus interest thereon (calculated as
    hereinafter described) to be commingled with and held as part of all other
    funds held under the Contract. Such payment may be referred to herein as a
    "Paragraph 9.4 Payment". Interest payable as a part of the Paragraph 9.4
    Payment shall be calculated on the amount of the Termination Distribution
    for the period beginning on the date of such distribution and ending on the
    date of the payment at the rate used in making actuarial computations under
    this Plan during such period. The interest rate referred to in the preceding
    sentence for any Year shall not exceed the amount determined for such Year
    pursuant to the provisions of Section 411(c)(2)(C) of the Code. In any
    event, any payment made pursuant to this Paragraph 9.4 shall be made in a
    single sum not later than the date on which the Participant shall incur five
    consecutive One-Year Breaks in Service.

     9. Direct Rollover Option .
    
         a. Election Conferred . This Section applies to distributions made on
            or after January 1, 1993. Notwithstanding any provision of the plan
            to the contrary that would otherwise limit a Distributee's election
            under this Section, a Distributee may elect, at the time and in the
            manner prescribed by the plan administrator, to have any portion of
            an Eligible Rollover Distribution paid directly to an Eligible
            Retirement Plan specified by the Distributee in a direct rollover.
        
         b. Definitions .
        
             i.   Eligible Rollover Distribution : An Eligible Rollover
                  Distribution is any distribution of all or any portion of the
                  balance to the credit of the Distributee except that an
                  Eligible Rollover Distribution does not include: Any
                  distribution that is one of a series of substantially equal
                  periodic payments (not less frequently than annually) made for
                  the life (or life expectancy) of the Distributee or the joint
                  lives (or joint life expectancies) of the Distributee and the
                  Distributee's designated beneficiary, or for a specified
                  period of ten years or more; any distribution to the extent
                  such distribution is required under Section 401(a)(9) of the
                  Code and the portion of any distribution prior to January 1,
                  2002 that is not includible in gross income (determined
                  without regard to the exclusion for net unrealized
                  appreciation with respect to Employer securities).
            
             ii.  Eligible Retirement Plan : An Eligible Retirement Plan is an
                  individual retirement account described in Section 408(a) of
                  the Code, an annuity plan described in Section 403(a) of the
                  Code, or a qualified trust described in Section 401(a) of the
                  Code that accepts the Distributee's Eligible Rollover
                  Distribution. Effective for distributions made after December
                  31, 2001, an Eligible Retirement Plan shall also mean an
                  annuity contract described in Section 403(b) of the Code and
                  an eligible plan under Section 457(b) of the Code which is
                  maintained by a state, political subdivision of a state, or
                  any agency or instrumentality of a state or political
                  subdivision of a state and which agrees to separately account
                  for amounts transferred into such plan from this Plan. In the
                  case of an Eligible Rollover Distribution to the surviving
                  spouse, prior to January 1, 2002 an Eligible Retirement Plan
                  shall only be an individual retirement account or individual
                  retirement annuity.
            
             iii. Distributee : A Distributee includes an Employee or former
                  Employee. In addition, the Employee's or former Employee's
                  surviving spouse and the Employee is or former Employee's
                  spouse or former spouse who is the alternate payee under a
                  qualified domestic relations order, as defined in
                  Section 414(p) of the Code, are Distributees with regard to
                  the interest of the spouse or former spouse.
            
             iv.  Direct Rollover : A Direct Rollover is a payment by the Plan
                  to the Eligible Retirement Plan specified by the Distributee.

 1. 
    
    
    COMPANY CONTRIBUTIONS

     1. Conditions on Contributions . Any and all contributions made to the Plan
        by an Employer shall be irrevocable and shall be transferred by the
        Employer to the Funding Agent under the Plan to be used in accordance
        with the provisions of the Plan and the Contract to provide the benefits
        of the Plan, and neither such contribution nor income therefrom shall be
        used for or diverted to purposes other than the exclusive benefit of
        Participants, retired Participants, their contingent annuitants, or
        other beneficiaries under the Plan prior to the satisfaction of all
        liabilities under the Plan with respect to such Participants, retired
        Participants, their contingent annuitants or other beneficiaries.

Notwithstanding the foregoing or any other provision hereof, any contribution
made by an Employer under this Plan is conditioned upon its being deductible by
the Employer under Section 404 of the Code. Consequently, if by reason of a good
faith mistake in calculating the amount allowable as a deduction for any year,
an amount in excess of such amount shall have been contributed by an Employer
for such year, then upon demand by the Employer, such excess amount shall be
repaid to the Employer. Such repayment shall not be made later than one year
after the date on which the deduction shall have been disallowed by the Internal
Revenue Service. Furthermore, if an Employer shall have made a contribution by
reason of a good faith mistake of fact, the Funding Agent shall repay to the
Employer the amount attributable to such mistake, but such repayment shall not
be made later than one year after the date on which the mistaken contribution
shall have been made. In any event, the amount which may be returned shall never
be greater than an amount equal to the excess of (a) the amount contributed over
(b) the amount that would have been contributed had there not occurred a mistake
of fact or a mistake in determining the deduction. Earnings attributable to the
excess contribution may not be returned to the Employer, but losses thereto must
reduce the amount to be so returned.

     2. Uses of Forfeitures . Forfeitures under the Plan with respect to any
        Participant who ceases to be an Employee of the Employer whether by
        death, discharge, or otherwise, and who is not then entitled to any
        benefits under the Plan, will not be applied to increase the benefits
        any Employee would otherwise receive under the Plan.
    
     3. Limitations on Obligation to Contribute . Notwithstanding any other
        provision hereof and regardless of whether an Employer shall previously
        have failed to make any contribution otherwise required hereunder, an
        Employer shall have no obligation to make contributions under this Plan
        in the event of its termination, or to fund benefits which become vested
        or payable by reason of a partial termination, except to the extent
        required by ERISA.

 1. 
    
    
    COMMITTEE

     1. Committee. The provisions of this Article XI are effective July 17,
        2002. The Corporate Governance Committee of the Board of Directors shall
        appoint a Management Pension Investment and Oversight Committee (the
        "Committee"), which shall consist of not less than three persons to
        serve at the pleasure of the Corporate Governance Committee of the Board
        of Directors. Any vacancy on the Committee, arising for any reason
        whatsoever, shall be filled by the Corporate Governance Committee of the
        Board of Directors. The Committee shall hold meetings upon such notice,
        at such place or places, at such time or times and in such manner
        (including, meetings in which members may participate through
        teleconferencing or similar means) as it may from time to time
        determine. A majority of the members of the Committee at the time in
        office shall constitute a quorum for the transaction of business, and
        action by a majority of those present at any meeting at which a quorum
        is present shall constitute action by the Committee. The Committee may
        also act without a meeting by instrument in writing signed by a majority
        of the members of the Committee, or by one or more members to whom the
        Committee has previously delegated the authority to take such action.
    
     2. Named Fiduciary. The named fiduciary under the Plan shall be the
        Committee, which shall have authority to control and manage the
        operation and administration of the Plan except that the Committee shall
        have no authority or responsibility with respect to those matters which
        under any applicable trust agreement, insurance policy or similar
        contract are the responsibility, or subject to the authority of the
        Trustee or any Funding Agent described in Article XII, any insurance
        company or similar organization. The members of the Committee shall have
        the right, by written instrument executed by them or otherwise, to
        allocate fiduciary responsibilities among themselves, and to designate
        other persons to carry out fiduciary responsibilities under the Plan.
    
     3. Powers and Discretion of the Named Fiduciary. The Committee shall have
        all powers and discretion necessary or helpful for carrying out its
        responsibilities, including, without limitation, the power and complete
        discretion:
    
         a. to establish such rules or procedures as it may deem necessary or
            desirable;
        
         b. to employ such persons as it shall deem necessary or desirable to
            assist in the administration of the Plan;
        
         c. to determine any question arising in the administration,
            interpretation and application of the Plan, including without
            limitation questions of fact and of construction;
        
         d. to correct defects, rectify errors, supply omissions, clarify
            ambiguities, and reconcile inconsistencies to the extent it deems
            necessary or desirable to effectuate the Plan or preserve
            qualification of the Plan under section 401(a) of the Code;
        
         e. to decide all questions relating to eligibility and payment of
            benefits hereunder, including, without limitation, the power and
            discretion to determine the eligibility of persons to receive
            benefits hereunder;
        
         f. to establish procedures for determining whether a domestic relations
            order is a qualified domestic relations order ("QDRO") as described
            in Section 414(p) of the Code and for complying with any such QDRO;
        
         g. to direct the Trustee or Funding Agent with respect to benefits
            payable under the Plan (including, without limitation, the persons
            to be paid or methods of payment) and all distributions of the
            assets of the Plan;
        
         h. to make a determination as to the rights of any person to a benefit
            and to afford any person dissatisfied with such determination the
            right to an appeal;
        
         i. to determine the character and amount of expenses that are properly
            payable by the Plan as reasonable administration expenses, and to
            direct the Trustee with respect to the payment thereof (including,
            without limitation, the persons to be paid and the method of
            payment);
        
         j. to compromise or settle claims against the Plan and to direct the
            Trustee to pay amounts required in any such settlements or
            compromise;
        
         k. to determine the method of making corrections necessary or advisable
            as a result of operating defects in order to preserve qualification
            of the Plan under section 401(a) of the Code pursuant to procedures
            of the Internal Revenue Service applicable in such cases (such as
            those set forth in Revenue Procedure 2002-47 and similar guidance);

 l. to make appropriate provision for the investment and reinvestment of the
    assets of the Plan, including, as named fiduciary with respect to the
    control and management of the assets of the Plan, to appoint in its
    discretion an investment manager or managers (as defined in section 3(38) of
    ERISA) to manage (including the power to acquire and dispose of) any assets
    of the Plan;

 m. to determine all questions relating to the administration of the Plan (1)
    when disputes arise between an Employer and a Participant or his
    beneficiary, spouse or legal representatives, and (2) in order to promote
    the uniform administration of the Plan for the benefit of all parties
    concerned;

 n. to compute the amount of retirement income and any other benefits payable,
    and direct the Trustee or Funding Agent as to the method by which and
    persons to whom benefits or expenses hereunder will be paid; and

 o. to adopt from time to time assumptions for use in all actuarial calculations
    required in connection with the Plan, and determine with the advice of its
    actuarial consultant the minimum contribution required to be paid by an
    Employer, as provided in Article X.

The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law.

All expenses of the Committee shall be paid by the Fund to the extent not paid
by the Company, and such expenses shall include any expenses authorized by the
Board of Directors as necessary or desirable in the administration of the Plan.

     4.  Advisers. Any named fiduciary under the Plan, and any fiduciary
         designated by a named fiduciary to whom such power is granted by a
         named fiduciary under the Plan, may employ one or more persons to carry
         out such responsibilities as may be specified by such fiduciary and to
         render advice with regard to any responsibility such fiduciary has
         under the Plan.
    
     5.  Service in Multiple Capacities. Any person or group of persons may
         serve in more than one fiduciary capacity with respect to the Plan.
    
     6.  Limitation of Liability; Indemnity.
    
          p. Except as otherwise provided by law, if any duty or responsibility
             of a named fiduciary has been allocated or delegated to any other
             person in accordance with any provision of this Plan, then such
             named fiduciary shall not be liable for any act or omission of such
             person in carrying out such duty or responsibility.
         
          q. Except as otherwise provided by law, no person who is a member of
             the Committee or is an employee, director or officer of any
             Employer who is a fiduciary under the Plan or trust, or otherwise
             has responsibility with respect to administration of the Plan or
             trust, shall incur any liability whatsoever on account of any
             matter connected with or related to the Plan or trust or the
             administration thereof, unless such person shall have acted in bad
             faith or been guilty of willful misconduct or gross negligence in
             respect of his duties, actions or omissions in respect of the Plan
             or trust.
         
          r. The Company shall indemnify and save harmless each Committee member
             and each employee, director or officer of any Employer serving as a
             trustee or other fiduciary from and against any and all loss,
             liability, claim, damage, cost and expense which may arise by
             reason of, or be based upon, any matter connected with or related
             to the Plan or trust or the administration thereof (including, but
             not limited to, any and all expenses whatsoever reasonably incurred
             in investigating, preparing or defending against any litigation,
             commenced or threatened, or in settlement of any such claim
             whatsoever), unless such person shall have acted in bad faith or
             been guilty of willful misconduct or gross negligence in respect of
             his duties, actions or omissions in respect of the Plan or trust.
    
     7.  Reliance on Information. The Committee and any Employer and its
         officers, directors and employees shall be entitled to rely upon all
         tables, valuations, certificates, opinions and reports furnished by any
         accountant, trustee, insurance company, counsel or other expert who
         shall be engaged by an Employer or the Committee, and the Committee and
         any Employer and its officers, directors and employees shall be fully
         protected in respect of any action taken or suffered by them in good
         faith in reliance thereon, and all action so taken or suffered shall be
         conclusive upon all persons affected thereby.
    
     8.  Subcommittees Counsel and Agents . The Committee may appoint from its
         members such subcommittees (of one or more such members), with such
         powers, as the Committee shall determine. The Committee may employ such
         counsel (including legal counsel, who may be counsel for the Company or
         an Employer), accountants, and agents and such clerical and other
         services as either may require in carrying out the provisions of the
         Plan, and may charge the fees, charges and costs resulting from such
         employment as an expense to the Plan to the extent not paid by the
         Company. Unless otherwise required by law, persons employed by the
         Committee as counsel, or as its agents or otherwise, may include
         members of the Committee, or employees of the Company. Persons serving
         on the Committee, or on any such subcommittee shall be fully protected
         in acting or refraining to act in accordance with the advice of legal
         or other counsel.
    
     9.  Funding Policy. The Committee shall establish and carry out, or cause
         to be established and carried out by those persons (including, without
         limitation, the Trustee or Funding Agent) to whom responsibility or
         authority therefor has been allocated or delegated in accordance with
         the Plan or trust agreement thereunder or any similar contract, a
         funding policy and method consistent with the objectives of the Plan
         and the requirements of ERISA.
    
     10. Proper Proof. In any case in which an Employer or the Committee shall
         be required under the Plan to take action upon the occurrence of any
         event, they shall be under no obligation to take such action unless and
         until proper and satisfactory evidence of such occurrence shall have
         been received by them.
    
     11. Genuineness of Documents. The Committee, and any Employer and its
         respective officers, directors and employees, shall be entitled to rely
         upon any notice, request, consent, letter, telegram or other paper or
         document believed by them or any of them to be genuine, and to have
         been signed or sent by the proper person, and shall be fully protected
         in respect of any action taken or suffered by them in good faith in
         reliance thereon.
    
     12. Records and Reports. The Committee shall maintain or cause to be
         maintained such records, as it deems necessary or advisable in
         connection with the administration of the Plan.
    
     13. Recovery of Overpayments. Without limiting the generality of the
         Committee's power and discretion under Section 11.3(d) to rectify
         errors and supply omissions, in the event that the Committee determines
         that overpayments have been made to a Participant or his spouse or
         beneficiary, the Committee shall take such steps as it shall deem
         appropriate under the relevant facts and circumstances to recover such
         payments, with or without interest, and in case repayment is not
         otherwise made, to offset the amount to be recovered against subsequent
         payments otherwise becoming due to or in respect of such Participant,
         spouse or beneficiary at such time and to such extent as it shall deem
         appropriate.
    
     14. Professional Assistance . The Committee shall be entitled to rely upon
         tables, valuation certificates, and reports furnished by the Enrolled
         Actuary for the Plan and upon certificates, reports and opinions made
         or given by any accountant or investment counsel selected or approved
         by the Committee; and the members of the Committee, the Board of
         Directors, the Company, and the officers of the Company shall not be
         liable for any action taken, suffered or omitted by them in good faith,
         or for any such action in reliance upon any such actuary, accountant,
         or counsel.
    
     15. Spousal Claims . If the Committee shall receive written notice that the
         spouse, former spouse, or successor in interest of a spouse or former
         spouse of a Participant claims a right to receive any amount otherwise
         distributable to the Participant, the Committee shall have the power to
         take such action as, in its discretion, it shall determine to be
         necessary or appropriate to ascertain and resolve the interests of the
         parties involved. To this end, the Committee may in writing direct the
         Trustee or Funding Agent to withhold payment of any benefits the
         disposition of which is subject to a bona fide dispute, and may through
         its authorized agents enter into negotiations and agreements with all
         interested parties in order to make a determination of the amount and
         manner of payment of any benefits or funds to any such spouse, former
         spouse or successor.
    
     16. Claims . Any person who believes he is entitled to a benefit under the
         Plan may file a claim in writing for such benefit with the Committee in
         accordance with the claims review procedure established by the
         Committee. Any action (whether at law, in equity or otherwise) must be
         commenced within three (3) years from the earlier of (a) the date a
         final determination denying such benefit, in whole or in part, is
         issued under the Plan's claim review procedure and (b) the date such
         person's cause of action first accrued.

 1. 
    
    
    FUNDING

     1. Funding Agent . The Company has heretofore entered into a contract with
        THE PRINCIPAL FINANCIAL GROUP, Des Moines, Iowa ("the Principal"), to
        provide for the investment of funds held hereunder and to facilitate
        payment of the benefits described herein. The contract provides for the
        establishment and maintenance of a fund or funds by the Principal to
        which amounts will be credited and from which will be withdrawn the sums
        necessary to pay the pension benefits provided hereunder. The Committee
        may enter into such contracts or agreements as it may deem appropriate
        with any other insurance company, trust company, institution, person or
        persons designated by it to facilitate the investment of funds and the
        payment of benefits hereunder, and such designated party or parties may
        act in addition to or in place of the Principal. Thereupon and
        thereafter an Employer may make all or any part of the contributions
        required to be made hereunder to such designated person, persons, or
        entity, and the funds so contributed and the earnings thereon shall be
        held, managed, and invested as provided in such contract or agreement.
        The Principal or any such designated person, persons, or entity shall be
        referred to as the Funding Agent.

     2. Procedure for Payment of Benefits . When any benefits shall become
        payable to any Participant hereunder, the Committee shall notify the
        Funding Agent designated by it, and such Agent shall take such action as
        is necessary to provide for the payment of such benefits out of the
        funds held by it, and in accordance with the terms of the contract or
        other instrument establishing the arrangement.
    
     3. Status of Funding Agent . The Funding Agent shall not be a party to this
        Plan and shall not have any responsibility for the validity of the Plan
        or for any action taken by the Committee. The Funding Agent shall be
        fully protected in dealing with the Committee in all matters and in
        accepting contributions from an Employer, and in making payments to or
        on direction of the Committee or the Company, without liability as to
        the application of such payments.
    
     4. The Trust Agreement . Effective July 17, 2002, the Committee, on behalf
        of itself and each other Employer, shall have the power to appoint and
        remove a Trustee and enter into or amend a trust agreement with the
        Trustee providing for the establishment of a fund hereunder. The trust
        agreement shall be deemed to form a part of this Plan, and any and all
        rights which may accrue to any person under this Plan shall be subject
        to all the terms and provisions of such trust agreement. Copies of the
        trust agreement shall be filed with the Committee and, upon reasonable
        application and notice, shall be made available for inspection by any
        Participant.

 1. 
    
    
    AMENDMENTS TO PLAN

The Plan may be amended in whole or in part at any time, and from time to time,
by resolution of the Board of Directors, by action of the Compensation Committee
of the Board of Directors, or effective July 17, 2002, by written action of the
Company Representative, and all Employers and Participants (and their spouse or
beneficiaries) shall be bound thereby, provided that:

     a. No amendment shall be effective unless the Plan, as so amended, shall be
        for the exclusive benefit of the Participants, retired Participants,
        their contingent annuitants, or other beneficiaries;
    
     b. No amendment shall operate to deprive any of the foregoing persons of
        any rights or benefits irrevocably vested in them under the Plan prior
        to such amendment, except that the Company may make any and all changes
        or modifications necessary to qualify the Plan or to keep the Plan
        qualified under the Code and the regulations thereunder, or any
        amendment thereto;
    
     c. No amendment shall result in discrimination in favor of Highly
        Compensated Employees; and
    
     d. The power to amend the Plan to provide additional benefits shall be
        reserved solely to the Board of Directors.

 a. 
    
    
    [RESERVED]

 b. 
    
    
    TERMINATION OF THE PLAN

     1. Right to Terminate - Procedure . The Company may at any time, by action
        of its Board of Directors, terminate the Plan. In the event of
        termination of the Plan, each Participant's rights to accrued benefits
        hereunder shall become fully vested and nonforfeitable to the extent
        funded on the date of such termination. In the event of a partial
        termination of the Plan, the rights of each Participant affected by such
        termination to accrued benefits hereunder shall become fully vested and
        nonforfeitable to the extent funded on the date of such partial
        termination. No person shall upon such complete or partial termination
        be entitled to seek satisfaction of any benefit provided hereunder
        except as provided by the funds held pursuant hereto at the time of said
        termination or as otherwise provided by law including Title IV of ERISA.
    
         e. Allocation of Assets . Upon the termination of the Plan, the assets
            of the Plan shall be allocated for the purpose of paying benefits to
            the Participants and beneficiaries in the following order of
            precedence:
        
             i.   To each benefit payable as an annuity which was in pay status
                  as of the beginning of the three-year period ending on the
                  Plan Termination Date (at the lowest level of benefit in pay
                  status in that period and based on the provisions of the Plan
                  as in effect during the five years prior to the Plan
                  Termination Date under which such benefit would be the least);
            
             ii.  To each benefit payable as an annuity which would have been in
                  pay status within three years prior to the Plan Termination
                  Date had the Participant then been retired and had his
                  benefits commenced then (based on provisions of the Plan as in
                  effect during the five years prior to Plan Termination Date
                  under which such benefit would be the least);
            
             iii. To each benefit guaranteed under Title IV of ERISA (determined
                  without regard to Section 4022g(b)(5) relating to certain
                  limitations on benefits);
            
             iv.  To each benefit which would be guaranteed under Title IV of
                  ERISA if neither Section 4022(b)(5) nor Section 4022(b)(6),
                  relating to certain guaranty limitations, applied;
            
             v.   To all other vested benefits under the Plan;
            
             vi.  To all other benefits under the Plan.
        
         f. Sequential Adjustment . The amount allocated with respect to any
            benefit under subparagraph (a), above, shall be properly adjusted
            for any allocation of assets with respect to that benefit under a
            prior category of benefits described in subparagraph (a).
        
         g. Lateral Adjustment . If the assets available for allocation under
            any clause of subparagraph (a), above, are insufficient to satisfy
            in full the benefits of all individuals who are described in such
            clause. the assets shall be allocated pro rata among such
            individuals on the basis of the present value (as of the Plan
            Termination Date) of their respective benefits described therein.
        
         h. Category (v) Adjustment . If the assets available for allocation
            under section (v) of subparagraph (a) are not sufficient to satisfy
            in full the benefits of individuals described therein, then such
            assets shall be allocated in the following manner:
        
             i.  The assets shall be allocated to the benefits of individuals
                 described in said section (v) on the basis of the benefits of
                 individuals who would have been described in said section (v)
                 under the Plan as in effect at the beginning of the five-year
                 period ending on the Plan Termination Date
            
             ii. If the assets available for allocation under section (i) of
                 this subparagraph (d) are sufficient to satisfy in full the
                 benefits described therein (without regard to this
                 section (ii), then for purposes of said section (i), benefits
                 of individuals described therein shall be determined on the
                 basis of the Plan as amended by the most recent Plan amendment
                 effective during such five-year period under which the assets
                 available for allocation are sufficient to satisfy in full the
                 benefits of individuals described in said section (i) and any
                 assets remaining to be allocated under such section shall be
                 allocated thereunder on the basis of the Plan as amended by the
                 next succeeding Plan amendment effective during such period.
        
         i. Adjustment to Prevent Discrimination . If the Secretary of the
            Treasury determines that the allocation made pursuant to this
            Paragraph (without regard to this subparagraph (e)) results in
            discrimination prohibited by the Code, then, if required to prevent
            disqualification of the Plan under the Code, the assets allocated
            under sections (iii), (iv), (v), and (vi) of subparagraph (a) shall
            be reallocated to the extent necessary to avoid such discrimination.

Further, in the event the Plan is terminated, the benefit of any Highly
Compensated Employee (or any former Highly Compensated Employee), as determined
under the provisions of Code Section 401(a)(17), shall be limited to a benefit
that is nondiscriminatory under Section 401(a)(4).

 j. Residual Assets . Following termination, any residual assets of the Plan
    shall be distributed to the Company after all liabilities of the Plan to
    Participants and their beneficiaries have been satisfied, provided that the
    distribution does not contravene any provision of law.

 k. Limitation on Reversion . Notwithstanding the foregoing, if the Plan is
    terminated after a "Change in Control" shall have occurred, then:

(i) The retirement benefits provided under the Plan shall be increased upon such
termination in a manner that precludes discrimination in favor of highly
compensated employees (within the meaning of Section 414(q) of the Code) to the
maximum extent possible without causing the Plan to lose its qualified status
under Section 401 of the Code and without causing a funding deficiency to occur
by reason of such termination;

(ii) In implementing such termination, each Plan Participant shall be entitled
to receive distribution of such Participant's benefit in cash (and such cash
amount shall be determined on the assumption that the Participant retires at the
earliest possible date under the Plan) or an annuity contract which may be
issued only by an insurance company enjoying the highest rating accorded by both
Standard & Poor's and Moody's;

(iii) Any assets remaining after the satisfaction of all liabilities shall be
applied by the Trustees directly for the exclusive benefit of Participants in
the Plan and other employees of the Company who may be participants in the plan
maintained by the Company pursuant to Section 401(k) of the Code (the "401(k)
Plan") by adding such assets to the 401(k) Plan, or by using such assets as an
initial contribution to establish one or more plans qualified under Section 401
of the Code (including but not limited to one or more defined contribution plans
as defined in Section 3(34) of ERISA; and, to the extent that the Trustees
determine that all or any part of such remaining assets cannot be so applied
within a reasonable time after such termination, they shall apply the balance of
such remaining assets to augment or establish one or more employee welfare
benefit plans, as defined in Section 3(1) of ERISA, for the benefit of employees
of the Company as the Trustees shall determine in their discretion; and

(iv) A "Change in Control" shall be deemed to have occurred if (A) any "person"
(as such term is used in Sections 13(d) and (14(d) of the Securities and
Exchange Act of 1934, hereinafter the "Exchange Act") is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 35% or more of the
combined voting power of the Corporation's then outstanding securities; or (B)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors (the "Board") cease for any reason
to constitute at least a majority thereof, unless the election or the nomination
for election by the Corporation's shareholders of each new Board member was
approved by a vote of at least three-fourths of the Board members then still in
office who were Board members at the beginning of such period.

         l. Termination Date . The Plan Termination Date, as used in this
            Article XV, shall be:
        
             i.   The date established by the Company and agreed to by the
                  Pension Benefit Guaranty Corporation, if the Plan is
                  terminated in accordance with Section 4041 of ERISA;
            
             ii.  The date established by the Pension Benefit Guaranty
                  Corporation in accordance with Section 4042 of ERISA; or
            
             iii. The date established by a court of competent jurisdiction if
                  the Plan is terminated in accordance with either of the
                  foregoing sections of ERISA, but no agreement is reached
                  between the Company and the Pension Benefit Guaranty
                  Corporation or a judicially appointed trustee.
    
     a. Method of Settlement . The allocation and provision for retirement
        benefit shall be accomplished as determined by the Committee in
        conformity with applicable law.
    
     b. Merger . If this Plan or the Trust created pursuant hereto shall be
        merged or consolidated with any other plan or trust, or if the assets or
        liabilities thereof shall be transferred to any other plan or trust,
        each Participant hereunder shall have a benefit under the merged or
        transferee plan (calculated as though said plan were terminated
        immediately after such merger or transfer) which such Participant would
        have enjoyed under this Plan if this Plan had been terminated
        immediately before such merger or transfer.

 a. 
    
    
    Leased Employees



     1. Definitions . For purposes of this Article XVI, the term "Leased
        Employee" means any person (a) who performs or performed services for an
        Employer or Affiliate (hereinafter referred to as the "Recipient")
        pursuant to an agreement between the Recipient and any other person
        (hereinafter referred to as the "Leasing Organization"), (b) who has
        performed such services for the Recipient or for the Recipient and
        related persons (within the meaning of Section 144(a)(3) of the Code) on
        a substantially full-time basis for a period of at least one year, and
        (c) whose services are:
    
         i.  effective January 1, 1997, performed under primary direction or
             control by the Recipient,
        
         ii. prior to January 1, 1997, of a type historically performed, in the
             business field of the recipient, by employees.
    
     2. Treatment of Leased Employees . For purposes of this Plan, a Leased
        Employee shall be treated as an employee of an Affiliate whose service
        for the Recipient (including service during the one-year period referred
        to in Paragraph 16.1) is to be taken into account in determining
        compliance with the service requirements of the Plan relating to
        vesting. However, the Leased Employee shall not be entitled to share in
        accrued benefits under the Plan with respect to any service or
        compensation attributable to the period during which he is a Leased
        Employee, and shall not be eligible to become a Participant eligible to
        accrue benefits under the Plan unless and except to the extent that he
        shall at some time, either before or after his service as a Leased
        Employee, qualify as a Participant eligible to accrue benefits under the
        Plan without regard to the provisions of this Article XVI (determined
        without regard to clause (b) of Paragraph 16.1).
    
     3. Exception for Employees Covered by Plans of Leasing Organization .
        Paragraph 16.2 shall not apply to any Leased Employee if such employee
        is covered by a money purchase pension plan of the Leasing Organization
        meeting the requirements of Section 414(n)(5)(B) of the Code and Leased
        Employees do not constitute more than twenty percent (20%) of the
        aggregate "nonhighly compensated work force" (as defined in Section
        414(n)(5)(C)(ii) of the Code) of all Employers and Affiliates.
    
     4. Construction . The purpose of this Article XVI is to comply with the
        provisions of Section 4l4(n) of the Code. All provisions of this Article
        shall be construed consistently therewith, and, without limiting the
        generality of the foregoing, no individual shall be treated as a Leased
        Employee except as required under such section.

 1. 
    
    
    MISCELLANEOUS

     1. Antialienation . No benefit payable under the Plan shall be subject in
        any manner to anticipation, assignment, garnishment, or pledge; and any
        attempt to anticipate, assign, garnish, or pledge the same shall be
        void; and no such benefits shall be in any manner liable for or subject
        to the debts, liabilities, engagements, or torts of any Participants,
        and if any Participant shall become bankrupt or attempt to anticipate,
        assign, or pledge any benefits, then such benefits shall, at the
        discretion of the Committee, cease, and in the event the Committee shall
        have the authority to cause the same, or any part thereof, to be held or
        applied to or for the benefit of such Participant, his spouse, his
        children, or other dependents, or any of them in such manner and in such
        proportion as the Committee may think proper.

Notwithstanding the preceding provisions of this Paragraph, payments may be made
in conformity with a qualified domestic relations order, within the meaning of
Section 414(p) of the Code, under procedures to be adopted in conformity with
said Section.

     2. Applicable Law . Except as otherwise provided by ERISA, this Plan is
        established with reference to, and shall be construed, regulated and
        administered under, the laws of the State of California. If any
        provision hereof shall be determined by a court of competent
        jurisdiction to be invalid or infeasible, the remaining provisions shall
        nevertheless continue in full force And effect.
    
     3. Look Back Year . The determination of Highly Compensated Employees in
        conformity with the requirements of Treasury Regulations Section
        1.414(q)-1T shall be made for the years 1995 and 1996 utilizing the
        current Plan Year as both the look-back year and the determination year.

 1. 
    
    
    [RESERVED]

 2. 
    
    
    TOP-HEAVY PROVISIONS

     1. Rules Prior to 2002 . The Plan shall be considered to be top-heavy in
        any Year if as of the determination date the present value of all
        benefits of Key Employees (as defined in Section (e) hereof ) under this
        Plan and all other Plans in the aggregation group as defined herein
        shall exceed sixty percent (60%) of a similar sum determined for all
        Employees under such plans. Effective July 7, 1995, in determining the
        present value of benefits, the actuarial assumptions shall be those in
        effect on the determination date for purposes of applying the provisions
        of Code Section 417(e)(3). The determination date for any Year is the
        last day of the preceding Year. The Aggregation Group shall consist of
        this Plan, each other Plan maintained by the Employer in which a Key
        Employee shall be a Participant, and any other Plan the maintenance of
        which is necessary to permit this Plan or any Plan in which a Key
        Employee is a Participant to satisfy the provision of Section 410 or
        401(a)(4) of the Code. In particular, any distribution to an Employee
        during the five-year period ending on the determination date shall be
        taken into account in determining the accrued benefit of such Employee,
        as provided in Section 416(g)(3) of the Code; any rollover contribution
        made after December 31, 1983 will not be taken into account in
        determining whether the Plan is top-heavy, as provided in Section
        416(g)(4)(A) of said Code; and the accrued benefit or account balance of
        any former Key Employee who is no longer a Key Employee shall not be
        taken into account as provided in Section 416(g)(4)(B) of said Code.

In determining the amount of benefits to be taken into account under the
provisions of the first sentence of this Section, the present value of benefits
shall be calculated under the actuarial assumptions used in determining the
funding requirements of the Plan; the valuation shall be as of the last
valuation date which is within a twelve-month period ending on the determination
date; the rules set forth in Paragraphs (3) and (4) of Section 416(g) of the
Code shall be followed; and the accrued benefit of an Employee other than a Key
Employee (within the meaning of Section 416(i)(1) of the Code) shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Affiliates, or (b) if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional accrual rate of Section 411(b)(1)(c)
of the Code. If the Plan shall be top-heavy in any Year, the following
provisions shall apply notwithstanding any other provisions hereof:

 a. Vesting . Each Participant's vested interest in his accrued benefit shall be
    determined using the following vesting schedule rather than under the
    provisions of Article IX hereof:

Years of

Vesting Credit Service



Vested

Percentage







1



0%

2



20%

3



40%

4



60%

5



80%

6



100%



If in any subsequent Year the Plan shall cease to be top-heavy, each
Participant's vested interest in his accrued benefit as of the last day of the
Year in which the Plan was top-heavy shall be preserved, but except as to
long-term Employees additional vesting in such accrued benefit and in all future
accruals shall be determined under the provisions of Article IX (so long as the
Plan shall not be top-heavy). A long-term Employee is any Employee who was a
Participant during a Year in which the Plan was top-heavy and who, as of the
first day of the Year with respect to which the top-heavy restrictions shall
have become inapplicable, shall have completed at least five Years of Vesting
Credit Service. The vested interest of a long-term Employee in all benefits
hereunder shall be determined under the vesting schedule set forth in this
Article.

         b. Minimum Benefit . If the Plan shall be top-heavy in any Year, the
            minimum accrued benefit for each Employee who shall have completed a
            Year of Credited Service during such Year and who is not a Key
            Employee (as hereinbefore defined) shall be an annual lifetime
            retirement benefit commencing at Normal Retirement Age equal to the
            applicable percentage as hereinafter defined of such Participant's
            average compensation for a five-year period during which such
            Employee's compensation shall have been the greatest. The term
            "applicable percentage" means the lesser of twenty percent (20%) or
            two percent (2%) multiplied by the number of the Employee's Years of
            Credited Service subsequent to December 31, 1983, and during which
            the Plan was top-heavy. If the Participants benefit hereunder shall
            be paid as other than a single-life annuity commencing at Normal
            Retirement Age, then the Participant shall receive a benefit payment
            calculated under the preceding provisions hereof.
        
         c. Additional Limitations . In applying the provisions of subparagraphs
            (a) and (b) of this Section, contributions or benefits under the
            Social Security Act, the Federal Insurance Contributions Act, or any
            similar federal or state law shall not be taken into account. The
            provisions of said Sections shall not, however, apply in any event
            to any Employee included in a unit of Employees covered by an
            agreement which the Secretary of Labor finds to be a collective
            bargaining agreement between Employee representatives and one or
            more Employers if there is evidence that retirement benefits were
            the subject of good faith bargaining between such Employee
            representatives and such Employer or Employees.
        
         d. Benefit Limitations . If a Plan shall be top-heavy in any Year prior
            to January 1, 2000, then all references in Paragraph 6.4 to "one
            hundred twenty-five percent (125%) of the dollar limitation" shall
            be deemed to refer to one hundred percent (100%) of such limitation.
        
         e. A Key Employee is any Employee or former Employee who at any time
            during the Plan Year containing the determination date or the four
            preceding Plan Years is or was (1) an officer of the Employer having
            annual compensation for such Plan Year which is in excess of fifty
            percent (50%) of the dollar limit in effect under Section
            415(b)(1)(A) of the Code for the calendar year in which such Plan
            Year ends; (2) an owner of (or considered as owning within the
            meaning of Code Section 318) both more than a one-half percent (.5%)
            interest as well as one of the ten (10) largest interests in the
            Employer and having annual compensation greater than the dollar
            limit in effect under Code Section 415(c)(1)(A) for the year; (3) a
            five percent (5%) owner of the Employer; or (4) a one percent (1%)
            owner of the Employer who has annual compensation of more than
            $150,000. For purposes of determining five-percent and one-percent
            owners, neither the aggregation rules nor the rules of subsections
            (b), (c), and (m) of Code Section 414 apply. Beneficiaries of an
            Employee acquire the character of the Employee who performed service
            for the Employer, and inherited benefits will retain the character
            of the benefits of the Employee who performed services for the
            Employer.
    
     a. Modification of Top-Heavy Rules . This Paragraph shall apply for
        purposes of determining whether the Plan is a top-heavy plan under
        section 416(g) of the Code for Plan Years beginning January 1, 2002, and
        whether the Plan satisfies the minimum benefits requirements of section
        416(c) of the Code for such years. This Paragraph amends Paragraph 19.1
        of the Plan.
    
         a. Determination of Top-Heavy Status .
        
             iii. Key Employee . Key Employee means any employee or former
                  employee (including any deceased employee) who at any time
                  during the Plan Year that includes the determination date was
                  an officer of the employer having annual Compensation greater
                  than $130,000 (as adjusted under section 416(i)(1) of the Code
                  for plan years beginning after December 31, 2002), a 5-percent
                  owner of the employer, or a 1-percent owner of the employer
                  having annual compensation of more than $150,000. For this
                  purpose, annual compensation means compensation within the
                  meaning of section 415(c)(3) of the Code. The determination of
                  who is a Key Employee will be made in accordance with section
                  416(i)(1) of the Code and the applicable regulations and other
                  guidance of general applicability issued thereunder.
            
             iv.  Determination of Present Values and Amounts . This Paragraph
                  19.2(a)(ii) shall apply for purposes of determining the
                  present values of accrued benefits and the amounts of account
                  balances of employees as of the determination date.
            
                   A. Distributions During Year Ending on the Determination Date
                      . The present values of accrued benefits and the amounts
                      of account balances of an employee as of the determination
                      date shall be increased by the distributions made with
                      respect to the employee under the Plan and any Plan
                      aggregated with the plan under section 416(g)(2) of the
                      Code during the 1-year period ending on the determination
                      date. The preceding sentence shall also apply to
                      distributions under a terminated plan which, had it not
                      been terminated, would have been aggregated with the plan
                      under section 416(g)(2)(A)(i) of the Code. In the case of
                      a distribution made for a reason other than separation
                      from service, death, or disability, this provision shall
                      be applied by substituting " 5-year period " for " 1-year
                      period. "
                  
                   B. Employees Not Performing Services During Year Ending on
                      the Determination Date . The accrued benefits and accounts
                      of any individual who has not performed services for the
                      employer during the 1-year period ending on the
                      determination date shall not be taken into account.
        
         b. Minimum Benefits . For purposes of satisfying the minimum benefit
            requirements of section 416(c)(1) of the Code and the Plan, in
            determining years of service with the employer, any service with the
            employer shall be disregarded to the extent that such service occurs
            during a Plan Year when the Plan benefits (within the meaning of
            section 410(b) of the Code) no Key Employee or former Key Employee.

 a. 
    
    
    SPECIAL PROVISIONS APPLICABLE TO MEMEC LLC AND ITS SUBSIDIARIES

     1. Special Definitions . For purposes of this Article XX, the following
        terms have the following meanings unless different meaning is clearly
        required by the context:
    
         a. " Closing " means October 16, 2000 (the date of the closing under
            the Share Purchase Agreement dated August 7, 2000 (the "SPA")
            between VEBA Electronics GmbH and others, and E.ON AG, on the one
            hand, and Arrow Electronics, Inc., Cherry Bright Limited and Avnet,
            Inc.).
        
         b. " Memec " means Memec LLC and its subsidiaries, Impact Semiconductor
            Technologies LLC, Insight Electronics LLC, and Unique Semiconductor
            Technologies Inc..
    
     2. " Memec Employees" . Memec Employees means individuals who are active
        Participants immediately prior to the Closing and become employees of
        Memec upon the Closing.
    
     3. Memec Employees No Longer Active Participants Under the Plan . Effective
        as of the Closing, Memec Employees shall accrue no further benefits
        under the Plan, and Memec Employees shall be fully vested in their
        benefits already accrued as of the Closing.

 XXI. 
      
      
      Benefit Freeze

No Participant shall accrue any further benefits under the Plan after December
31, 2000. Without limiting the generality of the foregoing, no period after
December 31, 2000 shall be includible in Credited Service, no compensation after
December 31, 2000 shall be taken into account in determining Final Average
Earnings, and the Primary Insurance Amount under Section 6.1 shall be determined
for each Participant as if the Participant had terminated employment on December
31, 2000, based on Social Security benefit levels and law then in effect.

 XXII. 
       
       
       Applicable Mortality Table on and After December 31, 2002

This Article shall apply to distributions with Annuity Commencement Dates on or
after December 31, 2002. Notwithstanding any other plan provisions to the
contrary, the applicable mortality table used for purposes of adjusting any
benefit or limitation under sections 415(b)(2)(B), (C), or(D) of the Code as set
forth in Section 6.3 and the applicable mortality table used for purposes of
satisfying the requirements of section 417(e) of the Code as set forth in
Section 8.4, Article XIX, and Exhibit A of the Plan is the table prescribed in
Rev. Rul. 2001-62.



IN WITNESS WHEREOF, ARROW ELECTRONICS, INC., successor by merger to Wyle
Electronics, has caused this instrument to be executed by its duly authorized
officer, and its corporate seal to be hereunto affixed, this 17 day of March,
2003.

ATTEST: ARROW ELECTRONICS, INC.

/s/ Peter S. Brown By /s/ Robert E. Klatell

Secretary Executive Vice President


EXHIBIT A

JOINT AND SURVIVOR FACTORS

For an employee with a spouse less than five years younger or older, a reduction
of: 20% times the survivor percentage.

For an employee with a spouse more than five years younger, a reduction of: 20%
plus 1% for every year over five that the spouse is younger, times the survivor
percentage.

For an employee with a spouse more than five years older, a reduction of: 20%
minus 1% for every year over five that the spouse is older, times the survivor
percentage. (If a spouse is more than 25 years older than the employee, there is
no reduction.)

Examples:

Spouse's Age Compared

to Employee's Age



Joint and Survivor Factors

100%

66-2/3%

50%







10 years younger or more



--------------------see above---------------------

9 years younger



.760

.840

.880

8 years younger



.770

.847

.885

7 years younger



.780

.853

.890

6 years younger



.790

.860

.895

5 years younger to

5 years older



.800

.867

.900











6 years older



.810

.873

.905

7 years older



.820

.880

.910

8 years older



.830

.887

.915

9 years older



.840

.893

.920

10 years older or more



--------------------see above---------------------

Apply factors to monthly straight-life annuity benefit. Determine ages of both
employee and spouse as age nearest birthday.

EXHIBIT A - Continued

LUMP SUM FACTORS

APPLICABLE AS OF JANUARY 31, 1989 TO SECTION 8.4(c)



Age Nearest

Birthday



Factor

(Apply to 12 times the monthly benefit)

Under 35

1.0



35 - 39

1.5



40 - 44

2.0



45 - 49

2.5



50 - 54

3.5



55 - 59

5.0



60 and over

8.0



Miscellaneous



An interest rate of seven percent (7%) per year and the mortality table
prescribed by the Commissioner of Internal Revenue for purposes of Section
417(e) of the Code shall be used for determining all actuarial equivalents under
the Plan for which actuarial assumptions or factors are not otherwise
specifically provided.


